        Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 1 of 56




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

 TAWONA WARREN ANDERSON                                                              PLAINTIFF
 Guardian of the Person and Estate of Rayshawn Warren

 v.                               Case No. 3:18-cv-00231-LPR

 DOYNE DRISKILL                                                                  DEFENDANTS
 Individually and in his official capacity as
 a Police Officer for the City of Blytheville, Arkansas,
 ROSS A. THOMPSON
 Individually and in his official capacity as
 Chief of Police for the City of Blytheville, Arkansas, and
 CITY OF BLYTHEVILLE, ARKANSAS

                                             ORDER

       Some cases try judges’ souls. This is one of them. A man with mental illness, who was at

most a misdemeanant, has died after being arrested; his mother, who is most assuredly in

unbearable anguish, believes one or more of the arresting police officers or emergency medical

technicians at the scene are to blame and wants them held to account. Any human being would

have the utmost sympathy for the Plaintiff in this case. But judges are sworn to put aside such

feelings of sympathy and to decide cases impartially—solely based on the law. It is the only way

our justice system can function fairly for all participants. And it is what I do here. Nonetheless,

and as I have noted in a prior Order, this is precisely the type of case that warrants a hard second

look from the Court of Appeals to ensure that my decision represents an accurate understanding

and application of governing precedent.

       On October 30, 2018, Plaintiff Tawona Anderson, in her capacity as the Guardian of the

Person and Estate of Rayshawn Warren, filed a Complaint in the Circuit Court of Mississippi
           Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 2 of 56




County, Arkansas.1           She sued Officer Doyne Driskill (in both his individual and official

capacities), Blytheville Chief of Police Ross Thompson (in both his individual and official

capacities), and the City of Blytheville, Arkansas.2 In short, Ms. Anderson’s Complaint alleges

that Defendants violated Mr. Warren’s First, Fourth, Fifth, Sixth, Eighth, and Fourteenth

Amendment rights under the United States Constitution, and that Officer Driskill committed the

common law state torts of assault and battery.3

         On November 29, 2018, Defendants removed the case to the Eastern District of Arkansas.4

A lot has happened since that time. A fairly comprehensive procedural history can be read (and

should be read) in the Court’s relatively recent Order denying Plaintiff’s Motion to Amend the

Complaint.5 It’s important to note here, however, that Officer Driskill, Chief Thompson, and the

City of Blytheville are the only Defendants named in the Complaint. Other officers and paramedics

involved in Mr. Warren’s arrest and transport are not named as Defendants.6

         Defendants’ Motion for Summary Judgment is now before the Court. The Court has

carefully considered the parties’ evidence, briefing, and oral arguments. For the following reasons,

the Court concludes that the Motion for Summary Judgment should be granted in its entirety.




1
    Defs.’ Notice of Removal (Doc. 1) ¶ 1.
2
    Pl.’s Compl. (Doc. 2).
3
    Id. ¶¶ 2, 27–30.
4
    Defs.’ Notice of Removal (Doc. 1) ¶ 1.
5
    See Order Denying Mot. to Amend (Doc. 70) at 1–7.
6
    See id. In December 2020, Plaintiff moved to amend her Complaint to add as Defendants Officer Nathan Krupin,
    Officer Santos Berumen, Officer Billy Hancock, Paramedic Anthony Johnson, Pafford Emergency Medical
    Services, Inc., and Pafford Medical Services, Inc. Id. at 5. This was more than two years after the Complaint was
    filed, more than fourteen months after the expiration of the original amendment of pleadings deadline, and more
    than six months after the expiration of the second amendment of pleadings deadline. After careful deliberation,
    the Court denied the Motion. The Court found that Plaintiff failed to act diligently, and thus failed to satisfy the
    good-cause standard for amending her Complaint outside of the time established in the Court’s applicable
    scheduling orders.



                                                           2
           Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 3 of 56




                                         Summary Judgment Standard

          Summary judgment is appropriate “if the pleadings, the discovery and disclosure materials

on file, and any affidavits show that there is no genuine issue as to any material fact and that the

movant is entitled to judgment as a matter of law.”7 The movant bears the initial burden of showing

(1) the absence of a genuine dispute as to any material fact and (2) that a rational juror could not

possibly find for the nonmoving party based on the undisputed facts.8 If the movant successfully

makes this showing, the burden then shifts to the nonmoving party to establish that there is some

genuine and material issue to be determined at trial.9 The nonmoving party may not rest solely

upon the allegations in its pleadings.10 To survive summary judgment, the nonmoving party “must

demonstrate the existence of specific facts . . . supported by ‘sufficient probative evidence that

would permit a finding in her favor on more than mere speculation, conjecture, or fantasy.’”11 If

the nonmoving party can present specific facts by “affidavit, deposition, or otherwise, showing the

existence of a genuine issue for trial,” then summary judgment is not appropriate.12

          Of course, the mere existence of a disputed fact will not bar summary judgment.13 The

dispute must be genuine, which means the evidence could cause a reasonable jury to decide the

particular question of fact for either party.14 And the disputed fact must be material, meaning the




7
     MacKintrush v. Pulaski Cty. Sheriff’s Dep’t, 987 F.3d 767, 769 (8th Cir. 2021) (quoting Torgerson v. City of
     Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011)); see also FED. R. CIV. P. 56(a).
8
     Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).
9
     Prudential Ins. Co. v. Hinkel, 121 F.3d 364, 366 (8th Cir. 1997).
10
     Buford v. Tremayne, 747 F.2d 445, 447 (8th Cir. 1984).
11
     Donathan v. Oakley Grain, Inc., 861 F.3d 735, 739 (8th Cir. 2017) (quoting Mann v. Yarnell, 497 F.3d 822, 825
     (8th Cir. 2007)); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).
12
     Grey v. City of Oak Grove, Mo., 396 F.3d 1031, 1034 (8th Cir. 2005).
13
     Holloway v. Pigman, 884 F.2d 365, 366 (8th Cir. 1989).
14
     Miner v. Local 373, 513 F.3d 854, 860 (8th Cir. 2008); Anderson, 477 U.S. at 248.



                                                           3
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 4 of 56




resolution of the dispute will be outcome determinative under the controlling law.15 The Court

will resolve all genuine issues of material fact in the non-moving party’s favor.16 But the Court

will not adopt a version of the facts that is blatantly contradicted by the record such that no rational

juror could believe it.17


                                                     Background

           The events in question occurred in Blytheville, Arkansas, between 7:59 p.m. and 9:00 p.m.

on September 29, 2018. It was well after sunset and dark outside. At approximately 7:59 p.m.,

Officer Driskill of the Blytheville Police Department responded to a call about an unknown man

at 910 Hearn Street trying to “snatch the door open.”18 Officer Driskill spoke with the resident of

910 Hearn Street, who explained that the encounter with the unknown man “was scary” and that

the man’s “eyes were big,” as if the man “was on something.”19 The resident described the man

as a black male wearing a blue shirt.20 Officer Driskill searched around the outside of the house

but did not find the man.

           While Officer Driskill was still at 910 Hearn Street, dispatch received several calls

concerning a man matching the same general description knocking on doors on Walnut Street.21

Officer Driskill left Hearn Street and made contact with a caller on Walnut Street.22 The caller



15
     Holloway, 884 F.2d at 366.
16
     Kohorst v. Smith, 968 F.3d 871, 876 (8th Cir. 2020) (citing Scott v. Harris, 550 U.S. 372, 380 (2007)).
17
     Id.
18
     Ex. 3 (Driskill Bodycam) to Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 54) beginning at 00:59:40. It is not clear
     whether the resident said “snatch” or “smash.” Because this case is at the summary judgment stage, and genuinely
     disputed facts must be taken in the light most favorable to the Plaintiff, it is safest to assume the resident said
     “snatch,” even though “smash” makes more sense in context.
19
     Id. beginning at 00:59:45.
20
     Id. beginning at 00:59:50.
21
     Pl.’s Resp. to Defs.’ Statement of Material Facts (Doc. 44) ¶ 3.
22
     Id. ¶ 4.



                                                            4
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 5 of 56




stated that a man was knocking on doors and asking for help.23 The caller directed Officer Driskill

toward 8th Street, which is where the man was last seen.24 En route, Officer Driskill received yet

another call from dispatch that seemed to involve the unknown male.25 This time, dispatch relayed

information about a man who was screaming for help behind a Baptist Church.26 There is a Baptist

Church on the corner of 8th Street and Walnut Street.27

           Officer Driskill located a man fitting the given description at approximately 8:08 p.m. at

the southeast corner of Main Street and 7th Street.28 The man was 29-year-old Rayshawn Warren.

As it turns out, Mr. Warren suffered from a history of bipolar disorder.29 He also had a documented

history of drug use and meth abuse.30 Indeed, on the night in question, Mr. Warren tested positive

for amphetamines.31

           Officer Driskill attempted to approach Mr. Warren saying, “what’s going on, man,” and

“come here.”32 Mr. Warren responded “no.”33 Officer Driskill told Mr. Warren two more times




23
     Id.
24
     Id.
25
     Id. ¶ 5.
26
     Id.
27
     GOOGLE EARTH, https://earth.google.com/web/search/walnut+street,+Blytheville,+AR/@35.9284429 (last visited
     July 26, 2021). Pursuant to Federal Rule of Evidence 201, the Court takes judicial notice of this fact. It is not
     subject to reasonable dispute because it can be accurately and readily determined from sources whose accuracy
     cannot reasonably be questioned.
28
     Pl.’s Resp. to Defs.’ Statement of Material Facts (Doc. 44) ¶ 6; Ex. 3 (Driskill Bodycam) to Pl.’s Resp. to Defs.’
     Mot. for Summ. J. (Doc. 54) beginning at 01:08:40.
29
     Ex. 1 to Pl.’s Am. Resp. to Defs.’ Mot. for Summ. J. (Doc. 51-1) at 1; Ex. 14 to Defs.’ Statement of Material Facts
     (Doc. 27-14) at 2. The Court has taken judicial notice of several facts, some of which provide evidence that Mr.
     Warren had a mental illness prior to the date of the arrest at issue in this litigation. See Mot. for Order for Judicial
     Notice (Doc. 71); see also Text Order Granting Mot. for Order for Judicial Notice (Doc. 83).
30
     Ex. 1 to Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 51-1) at 3.
31
     Pl.’s Resp. to Defs.’ Statement of Material Facts (Doc. 44) ¶ 67; Ex. 14 to Defs.’ Statement of Material Facts (Doc.
     27-14) at 3; Ex. 13 to Defs.’ Statement of Material Facts (Doc. 27-13) at 10.
32
     Pl.’s Resp. to Defs.’ Statement of Material Facts (Doc. 44) ¶ 7.
33
     Id.



                                                              5
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 6 of 56




to “come here.”34 Once again, Mr. Warren responded “no” and then started running down Main

Street.35 Officer Driskill pursued Mr. Warren.36 At approximately 8:08 p.m., Officer Driskill

made physical contact with Mr. Warren.37 Roughly twenty-three minutes later, two other officers

determined that Mr. Warren did not have a pulse and began CPR.38 Mr. Warren never regained

consciousness; he spent the remainder of his life in a vegetative state until he died. What happened

during those twenty-three minutes, and specifically whether Officer Driskill’s conduct was

reasonable, are the primary questions underpinning Ms. Anderson’s Complaint and Defendants’

Motion for Summary Judgment.


                                                  Bodycam Videos

           The Court will walk step-by-step through the events that transpired during the arrest on the

night of September 29, 2018.39 For the most part, the facts will be derived from the bodycam

videos belonging to Officers Berumen, Krupin, and Driskill.40 When a fact is genuinely disputed,

the Court will adopt the version of the genuinely disputed fact that is most favorable to Plaintiff.


34
     Id. ¶ 8.
35
     Id.
36
     Ex. 3 (Driskill Bodycam) to Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 54) beginning at 01:08:28.
37
     Id. beginning at 01:08:46.
38
     Pl.’s Resp. to Defs.’ Statement of Material Facts (Doc. 44) ¶¶ 50–52. Officer Nathan Krupin, Officer Santos
     Berumen, and Officer Billy Hancock were also at the scene. Those Officers are not named as Defendants in this
     case, as discussed above in note 6. The same is true of Paramedic Anthony Johnson and Pafford Emergency
     Medical Services, Inc. See Order Denying Mot. to Amend (Doc. 70).
39
     See Ex. 2A (Bodycam Collage Video) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
40
     See generally Scott v. Harris, 550 U.S. 372, 381 (2007). The timestamp is represented in the upper righthand
     corner of each respective bodycam feed. The timestamp is in Zulu time. For the sake of clarity, the Court has
     converted the Zulu time to Central time. It is also worth noting that, although the videos in the bodycam collage
     are synchronized, the timestamps are different by fractions of a second. Ex. 2B (Description of Work) to Defs.’
     Mot. for Summ. J. (Doc. 27-2) (“The time display on each of the cameras was slightly different, so I had to rely on
     the audio of two or more recordings to synchronize the footage together.”). Officer Berumen’s timestamp is a
     fraction of a second behind Officer Driskill’s timestamp. And Officer Krupin’s timestamp is a fraction of a second
     behind Officer Berumen’s timestamp. Officer Hancock’s timestamp appears to be perfectly synchronized with
     Officer Krupin’s timestamp. Because of these slight discrepancies, the Court’s “timing findings” are based on the
     Court’s best approximations.



                                                            6
           Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 7 of 56




           The Attempted Armbar

           At 8:08:46 p.m., Officer Driskill made physical contact with Mr. Warren.41 The parties

agree that during this brief initial altercation, Officer Driskill attempted to perform an armbar on

Mr. Warren.42 Mr. Warren was facing Officer Driskill when contact was made.43 Mr. Warren put

both of his arms out in front of his body and towards the chest or head of Officer Driskill.44 This

was not done in a particularly violent manner. Rather, Mr. Warren simply appeared to be creating

a buffer between himself and Officer Driskill.

           Officer Driskill and Mr. Warren scuffled for approximately 2 seconds before Mr. Warren

prevailed in pushing Officer Driskill to the ground and breaking free of Officer Driskill’s grasp.45

At 8:08:48 p.m., Mr. Warren’s legs can be seen as Officer Driskill falls backwards to the ground.46

As Officer Driskill fell, he lost physical contact with Mr. Warren, and Mr. Warren again took

flight. At 8:08:50 p.m., Officer Driskill got back up and resumed pursuit.47


           The Takedown

           For the next eighteen seconds, Mr. Warren eluded Officer Driskill.48 Occasionally, Officer

Driskill would instruct Mr. Warren to “come here” or to “get on the ground.”49 Mr. Warren did

not heed Officer Driskill’s commands. At 8:09:08 p.m., Officer Driskill again made physical




41
     Ex. 2A (Bodycam Collage Video – Officer Driskill) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
42
     Pl.’s Resp. to Defs.’ Statement of Material Facts (Doc. 44) ¶ 10.
43
     Ex. 2A (Bodycam Collage Video – Officer Driskill) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
44
     Id.
45
     Id.
46
     Id.
47
     Id.
48
     Id.
49
     Id.



                                                            7
           Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 8 of 56




contact with Mr. Warren.50 This time, Officer Driskill threw Mr. Warren to the ground.51

           Mr. Warren landed on his back on a patch of grass near to, but off of, a public road. One

second later, Officer Driskill mounted Mr. Warren, and the two lightly wrestled for hand control.52

At 8:09:15 p.m., Officer Driskill gained control of both of Mr. Warren’s wrists.53 By 8:09:18 p.m.,

Officer Driskill had both of Mr. Warren’s arms pinned to the ground near Mr. Warren’s head.54

Officer Driskill was sitting on Mr. Warren’s stomach, straddling him.55 Mr. Warren repeatedly

yelled, “momma.”56

           From 8:09:18 p.m. until 8:10:28 p.m., Officer Driskill sat on Mr. Warren’s stomach,

straddling him and restraining his arms.57 Occasionally, Mr. Warren’s arms can be seen tensing

and flexing as he attempted to free himself from Officer Driskill’s grasp.58 Officer Driskill

instructed Mr. Warren to “stand down,” “calm down,” and “stop.”59 Throughout this interaction,

Mr. Warren repeatedly yelled for his mother and for help. He also stated that he is a father of two

and that he was “sketching.”60 Mr. Warren also yelled unintelligible phrases. Mr. Warren had

what appears to be a white foam around his lips.

           In the meantime, Officer Krupin arrived to the scene. 61 At 8:10:11 p.m., Officer Krupin


50
     Id.
51
     Id.
52
     Id.
53
     Id.
54
     Id.
55
     Id.
56
     Id.
57
     Id. Officer Driskill occasionally removed his grasp on Mr. Warren’s right arm.
58
     Id.
59
     Id.
60
     Id.
61
     Ex. 2A (Bodycam Collage Video – Officer Driskill – Officer Krupin) to Defs.’ Mot. for Summ. J. (Doc. 27-2). The
     blue lights of a police car can be seen reflecting off of Mr. Warren at approximately 8:09:59 p.m. Ex. 2A (Bodycam
     Collage Video – Officer Driskill) to Defs.’ Mot. for Summ. J. (Doc. 27-2). But Officer Krupin’s camera is not on


                                                           8
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 9 of 56




approached Officer Driskill and Mr. Warren.62 At 8:10:20 p.m., Officer Krupin addressed Mr.

Warren by name, saying “Rayshawn, chill the f**k out.”63 At 8:10:24 p.m., Officer Krupin radioed

Mr. Warren’s full name to an unidentified party.64 At 8:10:28 p.m., Officer Krupin knelt down on

the grass near the right side of Mr. Warren and made physical contact with Mr. Warren in an effort

to assist Officer Driskill in restraining Mr. Warren.65


            The First Tasing

            Officer Driskill was still holding Mr. Warren’s arms against the ground.66 At 8:10:29 p.m.,

Officer Krupin placed his hand on Mr. Warren’s right wrist and placed a taser on Mr. Warren’s

abdomen.67 Officer Krupin warned Mr. Warren that if Mr. Warren kept fighting, Officer Krupin

was going to “tase the s**t” out of Mr. Warren.68 At 8:10:30 p.m., Mr. Warren said “okay” and

Officer Krupin removed his hand from Mr. Warren’s wrist.69

            In the meantime, Officer Berumen arrived on the scene.70 At 8:10:34 p.m., Officer

Berumen radioed Mr. Warren’s full name to an unidentified party.71 At 8:10:40 p.m., Officer

Driskill (still holding Mr. Warren’s wrists) climbed off Mr. Warren and knelt on the grass next to




     until approximately 8:10:11. Ex. 2A (Bodycam Collage Video – Officer Krupin) to Defs.’ Mot. for Summ. J. (Doc.
     27-2).
62
     Ex. 2A (Bodycam Collage Video – Officer Krupin) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
63
     Id.
64
     Id.
65
     Id.
66
     Ex. 2A (Bodycam Collage Video – Officer Driskill and Officer Krupin) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
67
     Ex. 2A (Bodycam Collage Video – Officer Krupin) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
68
     Id.
69
     Id..
70
     Officer Berumen stepped out of his car at approximately 8:10:30 p.m. Ex. 2A (Bodycam Collage Video – Officer
     Berumen) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
71
     Id.



                                                         9
           Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 10 of 56




Mr. Warren’s left hip.72 At 8:10:42 p.m., Mr. Warren lifted his legs to his stomach.73 Officer

Krupin then repeatedly instructed Mr. Warren to roll over.74 Officer Krupin warned Mr. Warren

three times that he would tase Mr. Warren if he did not roll over.75

           At 8:10:45 p.m., Officer Berumen told Officers Driskill and Krupin to roll Mr. Warren

over.76 Officers Driskill and Krupin attempted to roll Mr. Warren over.77 Mr. Warren sprawled

backwards.78 Mr. Warren was kicking his legs and attempting to rip his arms from the Officers’

grips. At 8:10:47 p.m., Officer Krupin administered a five-second drive stun to Mr. Warren’s

abdomen.79 Mr. Warren appeared unaffected.80 The video reveals that Mr. Warren was able to

grab Officer Krupin’s taser and pull it away from his body.81 At 8:10:51 p.m., Officer Berumen

grabbed Mr. Warren’s right wrist.82 Officers Driskill, Krupin, and Berumen were all working

together to control Mr. Warren.


           The Chokehold

           Mr. Warren was still lying on his back because the Officers were having a difficult time

getting him turned over.83 From that position, Mr. Warren sprawled backwards, kicked his legs




72
     Ex. 2A (Bodycam Collage Video – Officer Krupin) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
73
     Id.
74
     Id.
75
     Id.
76
     Ex. 2A (Bodycam Collage Video – Officer Berumen) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
77
     Ex. 2A (Bodycam Collage Video – Officer Berumen, Officer Krupin, and Officer Driskill) to Defs.’ Mot. for
     Summ. J. (Doc. 27-2).
78
     Ex. 2A (Bodycam Collage Video – Officer Krupin) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
79
     Id.
80
     Id.
81
     Id.
82
     Ex. 2A (Bodycam Collage Video – Officer Berumen) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
83
     Ex. 2A (Bodycam Collage Video – Officer Krupin) to Defs.’ Mot. for Summ. J. (Doc. 27-2).



                                                       10
           Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 11 of 56




into the air, and attempted to pull his arms to his body and out of the Officers’ grasps.84 Officer

Driskill was positioned to the left of Mr. Warren and worked to control Mr. Warren’s left arm and

left leg.85 But Officer Driskill quickly lost his grip on Mr. Warren’s arm.86 Officer Berumen was

positioned on Mr. Warren’s right side and was attempting to restrain Mr. Warren’s right arm.87

Officer Krupin had been near Mr. Warren’s legs, but quickly repositioned himself near Mr.

Warren’s head.88

           At 8:10:59 p.m., Mr. Warren put both hands over his head and curled into a ball on his left

side.89 The Officers repeatedly instructed Mr. Warren to roll over, but to no avail. At 8:11:04

p.m., Mr. Warren’s voice became distorted.90 Viewing the facts in the light most favorable to

Plaintiff, the Court concludes that this is the moment when Officer Krupin began to apply a

chokehold (a vascular restraint) to Mr. Warren.

           At 8:11:06 p.m., Officer Berumen’s bodycam fell to the ground.91 About this same time,

Officer Driskill’s bodycam also came loose.92 As Officer Driskill adjusts his bodycam, it becomes

apparent that he is no longer in physical contact with Mr. Warren.93 At 8:11:15 p.m., Officers

Krupin and Berumen succeeded in rolling Mr. Warren onto his stomach.94 Officer Krupin told


84
     Ex. 2A (Bodycam Collage Video – Officer Krupin, Officer Driskill, and Officer Berumen) to Defs.’ Mot. for
     Summ. J. (Doc. 27-2).
85
     Ex. 2A (Bodycam Collage Video – Officer Krupin and Officer Driskill) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
86
     Id.
87
     Id.
88
     Ex. 2A (Bodycam Collage Video – Officer Krupin and Officer Berumen) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
89
     Ex. 2A (Bodycam Collage Video – Officer Berumen) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
90
     Ex. 2A (Bodycam Collage Video – Officer Krupin, Officer Driskill, and Officer Berumen) to Defs.’ Mot. for
     Summ. J. (Doc. 27-2).
91
     Ex. 2A (Bodycam Collage Video – Officer Berumen) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
92
     Ex. 2A (Bodycam Collage Video – Officer Driskill) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
93
     Id.
94
     Ex. 2A (Bodycam Collage Video – Officer Driskill and Officer Berumen) to Defs.’ Mot. for Summ. J. (Doc. 27-
     2).



                                                        11
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 12 of 56




Officer Driskill to take hold of Mr. Warren’s left arm.95 Officer Berumen was holding Mr.

Warren’s right arm behind Mr. Warren’s back.96 At 8:11:31 p.m., Officer Krupin’s bodycam fell

to the ground and Officer Driskill took hold of Mr. Warren’s left arm.97 At 8:11:33 p.m., Officer

Krupin stated that he had Mr. Warren in a chokehold and assured Officers Driskill and Berumen

that Mr. Warren wasn’t going anywhere.98

            From approximately 8:11:36 p.m. until approximately 8:12:05 p.m., Mr. Warren pulled his

arm away from Officer Driskill and inward toward his own body.99 At least two of the Officers

(it is unclear exactly which two) repeatedly instructed Mr. Warren to relax his arm.100 At 8:12:04

p.m., Officer Driskill addressed Mr. Warren by name and instructed him to relax his arm.101 At

8:12:06 p.m., Officer Krupin announced that Mr. Warren was unconscious.102 Officer Krupin then

immediately released his chokehold and lifted himself off of Mr. Warren’s back.103 In the light

most favorable to Plaintiff, the chokehold lasted for approximately one minute and two seconds.

            At 8:12:17 p.m., Officer Driskill successfully placed Mr. Warren’s wrists in handcuffs

behind Mr. Warren’s back.104 By 8:12:20 p.m., all three Officers had broken physical contact with

Mr. Warren, who was laying chest-down in the grass.105 Immediately after Officer Driskill




95
      Ex. 2A (Bodycam Collage Video – Officer Krupin and Officer Driskill) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
96
      Ex. 2A (Bodycam Collage Video – Officer Berumen) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
97
      Ex. 2A (Bodycam Collage Video – Officer Krupin and Officer Driskill) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
98
      Id.
99
      Ex. 2A (Bodycam Collage Video – Officer Driskill) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
100
      Ex. 2A (Bodycam Collage Video – Officer Krupin and Officer Driskill) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
101
      Id.
102
      Id.
103
      Ex. 2A (Bodycam Collage Video – Officer Krupin) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
104
      Ex. 2A (Bodycam Collage Video – Officer Driskill) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
105
      Id.



                                                         12
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 13 of 56




finished handcuffing Mr. Warren, Officer Driskill sat backwards and reached for his ankle.106

Officer Berumen then placed his hands on Officer Driskill and asked Officer Driskill if he had

been hurt.107 Officer Driskill stated that he twisted his ankle.108

            At 8:12:34 p.m., Mr. Warren began to move again.109                   At most, Mr. Warren was

unconscious for approximately twenty-eight seconds. At 8:12:47 p.m., Mr. Warren began to talk

again.110 His talking quickly progressed to yelling.


            The Leg Slam, Second Tasing, and Leg Shackles

            At 8:12:51 p.m., Officer Driskill instructed Mr. Warren to “calm down” and “relax.”111

For the next few seconds, Mr. Warren squirmed on the ground and continued to yell.112 Officer

Berumen was standing close to Mr. Warren. At one point, it appears as though Officer Berumen

was standing over Mr. Warren or on Mr. Warren’s right arm to hold Mr. Warren in place.113 At

8:13:21 p.m., Officer Berumen bent down, grabbed Mr. Warren by the arm, and slid Mr. Warren

a few feet away from the concrete sidewalk and further onto the grass.114 Mr. Warren continued

to writhe, wriggle, and yell.

            At 8:13:29 p.m., Mr. Warren began kicking his legs into the air and near the Officers who




106
      Ex. 2A (Bodycam Collage Video – Officer Krupin and Officer Driskill) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
107
      Id.
108
      Id.
109
      Id.
110
      Ex. 2A (Bodycam Collage Video – Officer Krupin, Officer Driskill, and Officer Berumen) to Defs.’ Mot. for
      Summ. J. (Doc. 27-2).
111
      Id.
112
      Ex. 2A (Bodycam Collage Video – Officer Krupin and Officer Berumen) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
113
      Ex. 2A (Bodycam Collage Video – Officer Driskill) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
114
      Ex. 2A (Bodycam Collage Video – Officer Driskill and Officer Berumen) to Defs.’ Mot. for Summ. J. (Doc. 27-
      2).



                                                         13
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 14 of 56




were standing close by.115 At 8:13:34 p.m., Officer Driskill reinitiated physical contact with Mr.

Warren.116 Officer Driskill knelt down beside Mr. Warren, placed his left hand on Mr. Warren,

and instructed Mr. Warren to calm down. At 8:13:37 p.m., Officer Berumen warned Officer

Driskill not to allow Mr. Warren to kick Officer Driskill.117 Only moments later, at 8:13:41 p.m.,

Mr. Warren kicked his legs again. It appears that Mr. Warren’s right foot contacted Officer

Driskill’s left shoulder and the left side of Officer Driskill’s head or neck.118

            Officer Driskill immediately reacted to the kick.119 At 8:13:44 p.m., Officer Driskill

grabbed Mr. Warren’s right leg and slammed it to the ground, using the force of Officer Driskill’s

own body. Officer Driskill’s bodycam fell off in the process.120 Officer Berumen then joined the

struggle.121 At 8:13:47 p.m., Officer Driskill can be seen holding Mr. Warren’s right leg as Officer

Berumen simultaneously holds Mr. Warren’s right arm.122 Officer Berumen instructed Officer

Driskill to let go of Mr. Warren’s leg, and Officer Driskill let go.123 Officer Driskill then clambered

off of Mr. Warren and Officer Krupin took Officer Driskill’s place.124

            At 8:13:50 p.m., Officer Krupin reminded Officers Berumen and Driskill that, despite the

fact that Mr. Warren was “kicking and s**t,” Mr. Warren was now in their custody.125 By this



115
      Ex. 2A (Bodycam Collage Video – Officer Krupin, Officer Driskill, and Officer Berumen) to Defs.’ Mot. for
      Summ. J. (Doc. 27-2).
116
      Id.
117
      Ex. 2A (Bodycam Collage Video – Officer Berumen) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
118
      Ex. 2A (Bodycam Collage Video – Officer Krupin, Officer Driskill, and Officer Berumen) to Defs.’ Mot. for
      Summ. J. (Doc. 27-2).
119
      Id.
120
      Ex. 2A (Bodycam Collage Video – Officer Driskill) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
121
      Ex. 2A (Bodycam Collage Video – Officer Krupin and Officer Berumen) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
122
      Id.
123
      Ex. 2A (Bodycam Collage Video – Officer Berumen) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
124
      Ex. 2A (Bodycam Collage Video – Officer Krupin and Officer Berumen) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
125
      Ex. 2A (Bodycam Collage Video – Officer Krupin) to Defs.’ Mot. for Summ. J. (Doc. 27-2).



                                                         14
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 15 of 56




time, there is no indication that Officer Driskill was still physically engaged with Mr. Warren. At

8:13:57 p.m., it is apparent that Officer Driskill was standing a few feet away from Mr. Warren.126

At 8:13:58 p.m., Officer Driskill’s bodycam went dark. Officer Krupin’s bodycam and Officer

Berumen’s bodycam both remained on. Nothing in their video feeds suggest that Officer Driskill

returned to the struggle.127

            At 8:13:59 p.m., Officer Krupin warned Mr. Warren that if Mr. Warren kept moving, he

was going to get tased.128 Officer Krupin placed his taser (in drive-stun mode) against Mr.

Warren’s right leg.129 At 8:14:04 p.m., Officer Krupin administered a five-second drive stun to

Mr. Warren’s leg.130 At the end of the taser cycle, Mr. Warren rolled onto his stomach and Officer

Berumen placed his weight on Mr. Warren’s back.131 Mr. Warren continued to lightly kick his

legs.132 At 8:14:44 p.m., Officer Krupin placed Mr. Warren’s ankles into handcuffs.133 Officer

Krupin then stood up and placed his foot on the handcuff chain between Mr. Warren’s ankles.134

            At 8:14:59 p.m., Officer Driskill can be seen on the left side of Officer Krupin’s video feed


126
      Ex. 2A (Bodycam Collage Video – Officer Driskill) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
127
      At approximately 8:14:03 p.m., a foot can be momentarily seen in the upper righthand side of Officer Berumen’s
      video feed. Ex. 2A (Bodycam Collage Video – Officer Berumen) to Defs.’ Mot. for Summ. J. (Doc. 27-2). The
      Court finds that this was Officer Driskill’s foot, as Officers Berumen and Krupin are laying on the ground
      struggling with Mr. Warren. At 8:14:18 p.m., Officer Berumen asks Officer Driskill if he has any leg shackles.
      Officer Driskill’s response appears to come from somewhere behind Officers Berumen and Krupin. Ex. 2A
      (Bodycam Collage Video – Officer Krupin and Officer Berumen) to Defs.’ Mot. for Summ. J. (Doc. 27-2). Officer
      Driskill is never seen assisting Officers Berumen and Krupin in either of their videos. By 8:14:52 p.m., the shadows
      verify that Officer Driskill is not near the other Officers and Mr. Warren. Ex. 2A (Bodycam Collage Video –
      Officer Krupin) to Defs.’ Mot. for Summ. J. (Doc. 27-2). At 8:14:59 p.m., Officer Driskill can be seen on the left
      side of Officer Krupin’s screen sitting down in the grass a few feet to the left of Mr. Warren and behind Officer
      Berumen. Id. At approximately 8:15:40 p.m., Officer Driskill can be seen standing against one of the police
      cruisers in the background. Id.
128
      Ex. 2A (Bodycam Collage Video – Officer Krupin and Officer Berumen) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
129
      Id.
130
      Id.
131
      Id.
132
      Id.
133
      Id.
134
      Id.



                                                            15
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 16 of 56




sitting down in the grass a few feet to the left of Mr. Warren and behind Officer Berumen. 135

Officers Krupin and Berumen remarked that Mr. Warren was “tripping on something,” but that

Mr. Warren did not appear to be suffering from an overdose.136 Shortly thereafter, Officer

Berumen rose to his feet, placed his hand on Mr. Warren’s back for a few seconds, and then shifted

to placing his right foot on Mr. Warren’s back.137

            At 8:15:40 p.m., Officer Driskill came back into view.138 He was standing against one of

the police cruisers well away from Mr. Warren. At 8:16:14 p.m., Officer Berumen asked Officer

Driskill if Officer Driskill needed to go to the hospital.139 At 8:17:14 p.m., Officer Krupin stated

that Mr. Warren must have “got some bad meth.”140 At 8:17:22 p.m., Officer Driskill turned his

bodycam back on.141 He was still standing next to the police cruiser a good distance away from

Mr. Warren. At 8:17:54 p.m., Officer Krupin reported to EMS that Officer Driskill “messed his

ankle up fighting with the suspect.”142 Officers Berumen, Driskill, and Krupin sprayed themselves

with bug spray. They did not spray Mr. Warren.

            At 8:18:07 p.m., Officer Driskill sat down on the ground a few feet away from Mr.

Warren.143 Mr. Warren was still muttering unintelligibly. At 8:18:11 p.m., Officer Berumen

removed his foot from Mr. Warren’s back.144 At 8:18:20 p.m., Mr. Warren can be seen sitting



135
      Ex. 2A (Bodycam Collage Video – Officer Krupin) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
136
      Ex. 2A (Bodycam Collage Video – Officer Krupin and Officer Berumen) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
137
      Id.
138
      Ex. 2A (Bodycam Collage Video – Officer Krupin) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
139
      Ex. 2A (Bodycam Collage Video – Officer Berumen) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
140
      Ex. 2A (Bodycam Collage Video – Officer Krupin and Officer Berumen) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
141
      Ex. 2A (Bodycam Collage Video – Officer Driskill) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
142
      Ex. 2A (Bodycam Collage Video – Officer Krupin) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
143
      Ex. 2A (Bodycam Collage Video – Officer Driskill and Officer Berumen) to Defs.’ Mot. for Summ. J. (Doc. 27-
      2).
144
      Ex. 2A (Bodycam Collage Video – Officer Krupin) to Defs.’ Mot. for Summ. J. (Doc. 27-2).



                                                         16
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 17 of 56




upright on the ground between Officers Driskill, Berumen, and Krupin.145 None of the Officers

were holding him down. At 8:18:28 p.m., Mr. Warren rocked forward, as if he were attempting to

stand up, and then asked Officer Krupin if he could stand up for a minute.146 Officer Krupin said

no and told Mr. Warren to stay seated.147 Mr. Warren then repeatedly tried to stand.148 At 8:18:44

p.m., Officer Driskill verbally urged Mr. Warren to sit with him.149 By approximately 8:21:07

p.m., EMS had arrived on the scene.150


            Additional Excessive Force Allegations

            The last time Officer Driskill was physically engaged with Mr. Warren was approximately

8:13:51 p.m., when Officer Driskill let go of Mr. Warren’s leg right before Officer Krupin took

control and administered the second drive-stun tasing. The Court has already detailed some of

what happened after Officer Driskill ceased contact with Mr. Warren. In particular, Officer Krupin

tased Mr. Warren in drive-stun mode in the leg, and Officers Krupin and Berumen handcuffed Mr.

Warren’s legs.

            Plaintiff also notes that, after EMS arrived, the paramedic became aggressive with Mr.

Warren.151 At 8:24:28 p.m., Mr. Warren began kicking his legs as Officers Krupin and Berumen

and the paramedic attempted to prepare Mr. Warren for transfer.152 After Mr. Warren began




145
      Ex. 2A (Bodycam Collage Video – Officer Berumen) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
146
      Ex. 2A (Bodycam Collage Video – Officer Krupin and Officer Berumen) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
147
      Id.
148
      Id.
149
      Ex. 2A (Bodycam Collage Video – Officer Driskill) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
150
      Ex. 2A (Bodycam Collage Video – Officer Krupin and Officer Driskill) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
151
      The only paramedic on the scene was Mr. Anthony Johnson. His partner that night was Trevor Orr, an EMT. See
      Pl.’s Resp. to Defs.’ Statement of Material Facts (Doc. 44) ¶ 34.
152
      Ex. 2A (Bodycam Collage Video – Officer Krupin and Officer Berumen) to Defs.’ Mot. for Summ. J. (Doc. 27-2).



                                                         17
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 18 of 56




kicking, the paramedic stated that Mr. Warren was about to “kick the wrong person.”153 Mr.

Warren continued to kick, and the paramedic attempted “pain compliance” tactics to subdue Mr.

Warren.154 Specifically, at 8:25:04 p.m., the paramedic began kneeing Mr. Warren in the side.155

Mr. Warren’s conduct did not abate despite the paramedic’s force.

            At 8:25:58 p.m., the paramedic began to hog-tie Mr. Warren.156 At 8:26:09 p.m., Officer

Krupin informed the paramedic that he could not hog-tie Mr. Warren.157 At 8:27:03 p.m., Mr.

Warren yelled one last time and then went silent.158 Once again, Officer Driskill had no contact

with Mr. Warren during this interaction. Indeed, Officer Driskill had left the scene to retrieve his

vehicle from where he had originally parked it when the foot chase with Mr. Warren first began.159

            At 8:28:15 p.m., the paramedic rolled Mr. Warren onto Mr. Warren’s back.160 At 8:28:21

p.m., the paramedic stated, “hold your breath, that’s good.”161 At approximately 8:30:00 p.m., all

of the Officers’ bodycams went dark.162 A little over a minute later, at 8:31:04 p.m., Officer

Krupin’s video feed returned.163 Officer Krupin was taking Mr. Warren’s pulse. Officer Krupin


153
      Id.
154
      Id.
155
      Ex. 2A (Bodycam Collage Video – Officer Krupin) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
156
      Ex. 2A (Bodycam Collage Video – Officer Krupin and Officer Berumen) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
157
      Id.
158
      Ex. 2A (Bodycam Collage Video – Officer Krupin) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
159
      At approximately 8:26:25 p.m., a vehicle can be seen pulling in behind the ambulance in the background of Officer
      Krupin’s video feed. Ex. 2A (Bodycam Collage Video – Officer Krupin) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
      Someone asked whether the car belonged to a state trooper, to which Officer Krupin responded, “no, that’s
      Driskill.” Ex. 2A (Bodycam Collage Video – Officer Krupin and Officer Berumen) to Defs.’ Mot. for Summ. J.
      (Doc. 27-2). At approximately 8:26:55 p.m., Officer Driskill can be seen getting out of his vehicle and walking
      towards Officer Krupin. Ex. 2A (Bodycam Collage Video – Officer Krupin) to Defs.’ Mot. for Summ. J. (Doc.
      27-2). At 8:27:09 p.m., as Officer Driskill is walking back towards Officer Krupin, his body camera turns back on
      and it becomes all the more apparent that it was Officer Driskill in the vehicle. Ex. 2A (Bodycam Collage Video
      – Officer Driskill) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
160
      Ex. 2A (Bodycam Collage Video – Officer Krupin and Officer Driskill) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
161
      Ex. 2A (Bodycam Collage Video – Officer Krupin) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
162
      Ex. 2A (Bodycam Collage Video) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
163
      Ex. 2A (Bodycam Collage Video – Officer Krupin) to Defs.’ Mot. for Summ. J. (Doc. 27-2).



                                                           18
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 19 of 56




began CPR at 8:31:49 p.m.164 At 8:32:19 p.m., Officer Driskill bent down and began assisting

Officers Krupin and Berumen in removing the handcuffs from Mr. Warren.165 This was the first

time that Officer Driskill physically contacted Mr. Warren in over nineteen minutes. Shortly

thereafter, EMS took Mr. Warren into its custody and transported Mr. Warren to the hospital.

           As stated above, Mr. Warren never regained consciousness; he spent the remainder of his

life in a vegetative state until he died. Ms. Anderson maintains that Defendants’ conduct resulted

in Mr. Warren suffering a crushed trachea, which she alleges ultimately caused Mr. Warren’s

death.166 She cites little to no evidence supporting this contention.167 Defendants assert that Mr.

Warren died from cardiac arrest (which they say was caused by the amphetamines in Mr. Warren’s

system on the night of the arrest).168 Defendants’ theory has more support in the record,169 but it

too is not without holes.170 Ultimately, however, the Court need not decide this issue. Although

the dispute here is genuine, its outcome is not dispositive for reasons described in the Court’s


164
      Ex. 2A (Bodycam Collage Video – Officer Krupin and Officer Berumen) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
165
      Ex. 2A (Bodycam Collage Video – Officer Hancock) to Defs.’ Mot. for Summ. J. (Doc. 27-2).
166
      Pl.’s Br. in Supp. of Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 43) at 13.
167
      Ms. Anderson generally alludes to reports from the St. Bernards Medical Center indicating that Mr. Warren had a
      crushed trachea. The only St. Bernards report contained in the record mentions only that Mr. Warren’s physical
      exam, on October 26, 2018, revealed that Mr. Warren’s neck was supple and his trachea was midline. Ex. 14 to
      Defs.’ Statement of Material Facts (Doc. 27-14) at 5–8. Dr. Stephen Pirtle, the doctor that first treated Mr. Warren
      after the incident, testified that Mr. Warren had a stable airway and that he did not diagnose Mr. Warren with a
      crushed trachea. Ex. 13 to Defs.’ Statement of Material Facts (Doc. 27-14) at 8.
168
      Defs.’ Br. in Supp. of Defs.’Mot. for Summ. J. (Doc. 26) at 8.
169
      Ex. 4 to Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 51-3) at 2 (EMS report noting Mr. Warren’s drug habit and
      noting a secondary impression of drug abuse on the night in question); Ex. 1 to Defs.’ Reply to Pl.’s Resp. to Defs.’
      Mot. for Summ. J. (Doc. 55-1) at 6–8 (paramedic Anthony Johnson explaining that Mr. Warren was in defib when
      Mr. Johnson hooked Mr. Warren up to the cardiac monitor); Ex. 13 to Defs.’ Statement of Material Facts (Doc.
      27-14) at 10 (Dr. Pirtle noting that Mr. Warren tested positive for marijuana and amphetamines when he first
      arrived at the hospital); Ex. 14 to Defs.’ Statement of Material Facts (Doc. 27-14) at 3 (St. Bernards discharge
      papers noting that Mr. Warren suffered from acute cardiac arrest, which was “probably associated with substance
      abuse”).
170
      Ex. 4 to Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 51-3) at 3 (EMS report indicating no cardiac arrest); Ex. 13
      to Defs.’ Statement of Material Facts (Doc. 27-14) at 12 (Dr. Pirtle stating that there was apparently no cardiac
      disorder shown on the EKG when Mr. Warren arrived to the hospital). But see Ex. 1 to Defs.’ Reply to Pl.’s Resp.
      to Defs.’ Mot. for Summ. J. (Doc. 55-1) at 7–8 (paramedic Anthony Johnson explaining that he believed Mr.
      Warren was in cardiac arrest despite indicating in the report that Mr. Warren was not in cardiac arrest).



                                                             19
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 20 of 56




analysis below.


                                                     Discussion

           Ms. Anderson, as Guardian of the Person and Estate of Rayshawn Warren, sued Officer

Driskill in his individual and official capacities for allegedly violating Mr. Warren’s constitutional

rights under the First, Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments. She also sued

Officer Driskill for state law claims of assault and battery. Ms. Anderson sued Chief Thompson

in his individual and official capacities for allegedly violating Mr. Warren’s constitutional rights

under the Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments because Chief Thompson

allegedly failed to properly train and supervise “Defendant Police Officer(s) . . . .”171 (Aside from

Chief Thompson himself, Officer Driskill is the only “Defendant Police Officer” in this case.)

Finally, Ms. Anderson asserts that the City of Blytheville violated Mr. Warren’s constitutional

rights under the Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments by failing to train and

supervise its officers, and by permitting the use of unconstitutional customs and policies.


I.         Officer Driskill – Excessive Force Under the Fourth Amendment

           The primary question in this case is whether Officer Driskill used excessive force in

apprehending Mr. Warren. “Excessive force claims under the Constitution are governed by the

Fourth Amendment’s right of the people to be secure against unreasonable seizures.”172

“Assessing the reasonableness of a seizure ‘requires a careful balancing of the nature and quality

of the intrusion on the individual’s Fourth Amendment interests against the countervailing

governmental interests at stake.’”173



171
      Pl.’s Compl. (Doc. 2) ¶ 28.
172
      Liggins v. Cohen, 971 F.3d 798, 800 (8th Cir. 2020) (citing Graham v. Connor, 490 U.S. 386, 394 (1989)).
173
      Shelton v. Stevens, 964 F.3d 747, 751–52 (8th Cir. 2020) (internal quotations omitted) (quoting Graham, 490 U.S.


                                                          20
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 21 of 56




            Reasonableness must be determined from “the perspective of a reasonable officer on the

scene, rather than with the 20/20 vision of hindsight.”174 The Court considers the particular

circumstances of the case, including (but not limited to) “the severity of the crime at issue, whether

the suspect poses an immediate threat to the safety of the officers or others, and whether he is

actively resisting arrest or attempting to evade arrest by flight.”175 “The degree of a plaintiff’s

injury is also relevant ‘insofar as it tends to show the amount and type of force used.’”176 And, as

Plaintiff argues and Defendants acknowledge, a suspect’s mental illness is a proper factor to be

considered in the mix to the extent the officer knows about the illness.

            This case also implicates qualified immunity. As a general rule, qualified immunity

protects police officers from liability for civil damages so long as their conduct “does not violate

clearly established constitutional or statutory rights of which a reasonable person would have

known.”177 To determine whether qualified immunity applies, the Court asks two questions: “(1)

whether the facts, viewed in the light most favorable to the plaintiff, demonstrate the deprivation

of a constitutional or statutory right; and (2) whether the right was clearly established at the time

of the deprivation.”178

            If the Court determines that Officer Driskill used reasonable force under the circumstances,

then the analysis ends because there was no deprivation of a constitutional or statutory right. On



      at 396).
174
      Id. at 752 (quoting Graham, 490 U.S. at 396).
175
      Id. (quoting Graham, 490 U.S. at 396). The Court may also consider “any effort made by the officer to temper or
      to limit the amount of force[,]” “the severity of the security problem at issue” (as opposed to the severity of the
      underlying crime), and “the threat reasonably perceived by the officer . . . .” Lombardo v. City of St. Louis, Mo.,
      141 S. Ct. 2239, 2241 (2021) (quoting Kingsley v. Hendrickson, 576 U.S. 389, 397 (2015)). Again, this is not an
      exhaustive list of factors appropriately considered.
176
      Stevens, 964 F.3d at 752 (quoting Chambers v. Pennycook, 641 F.3d 898, 906 (8th Cir. 2011)).
177
      MacKintrush, 987 F.3d at 770 (quoting City of Escondido v. Emmons, 139 S. Ct. 500, 503 (2019)).
178
      Id. (quoting Ehlers v. City of Rapid City, 846 F.3d 1002, 1008 (8th Cir. 2017)).



                                                            21
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 22 of 56




the other hand, if the Court determines that officer Driskill did not use reasonable force under the

circumstances, the Court must then determine whether the right that Officer Driskill violated “was

clearly established at the time of the deprivation.”179 It is important to note that “clearly established

law” is not to be defined at “a high level of generality.”180 For a right to be clearly established,

“existing precedent must have placed the statutory or constitutional question beyond debate.”181

Said differently, “[q]ualified immunity protects ‘all but the plainly incompetent or those who

knowingly violate the law.’”182 “Even where an officer’s action is deemed unreasonable under the

Fourth Amendment, he is entitled to qualified immunity if a reasonable officer could have

believed, mistakenly, that the use of force was permissible—if he was ‘reasonably

unreasonable.’”183

           That is not to say that a law is clearly established only if there is a “case directly on

point.”184 Nor is it to say that the exact conduct must have been deemed unconstitutional before

the incident. But it does mean that, “in the light of preexisting law[,] the unlawfulness must be

apparent.”185


           A. The Attempted Armbar

           “[T]he right to make an arrest or investigatory stop necessarily carries with it the right to

use some degree of physical coercion or threat thereof to effect it.”186 When Officer Driskill



179
      Id. (quoting Ehlers, 846 F.3d at 1008).
180
      Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011).
181
      Ryan v. Armstrong, 850 F.3d 419, 427 (8th Cir. 2017) (quoting White v. Pauly, 137 S. Ct. 548, 551 (2017)).
182
      Shelton, 964 F.3d at 753 (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).
183
      Id. (quoting Anderson v. Creighton, 483 U.S. 635, 643 (1987)).
184
      Ashcroft, 563 U.S. at 742.
185
      Langford v. Norris, 614 F.3d 445, 461 (8th Cir. 2010) (quoting Anderson, 483 U.S. at 640).
186
      Pl.’s Br. in Supp. of Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 43) at 3 (quoting Graham, 490 U.S. at 396).



                                                           22
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 23 of 56




initially approached and questioned Mr. Warren, a seizure had not yet occurred.187 But the moment

Officer Driskill applied physical force to the body of Mr. Warren, a seizure occurred.188 Ms.

Anderson contends that the force used to effectuate the seizure was objectively unreasonable.189

In particular, she asserts that Officer Driskill’s attempt to use an armbar constituted an excessive

use of force.190

            Ms. Anderson’s assertion is hard to reconcile with Kohorst v. Smith, a case in which the

Eighth Circuit held that a successful armbar takedown did not rise to the level of a constitutional

violation where the plaintiff “at minimum appeared to be resisting and was not complying with

commands.”191 The facts in Kohorst are not on all fours with facts of the case at bar, but they are

close enough.192

            At first blush, the severity of Mr. Warren’s suspected crime appears relatively minor. Mr.

Warren was knocking on doors, walking through yards, and screaming. At worst, Mr. Warren was

a suspected misdemeanant.193 But a closer look from the perspective of Officer Driskill suggests


187
      See California v. Hodari D., 499 U.S. 621, 626 (1991) (“An arrest requires either physical force . . . or, where that
      is absent, submission to the assertion of authority.”) (emphasis added).
188
      Torres v. Madrid, 141 S. Ct. 989, 994 (2021). Even though the initial attempt did not ultimately succeed in
      subduing Mr. Warren, a Fourth Amendment seizure still occurred. See id.
189
      Pl.’s Compl. (Doc. 2) ¶¶ 17, 27. Ms. Anderson also vaguely quibbles with the propriety of the seizure itself. Pl.’s
      Br. in Supp. of Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 43) at 6. But only indirectly. And she does not cite
      any law or develop any arguments contesting the propriety of the seizure itself.
190
      Pl.’s Compl. (Doc. 2) ¶¶ 13, 27.
191
      Kohorst, 968 F.3d at 877.
192
      See also Ehlers, 846 F.3d at 1010–11 (affirming the district court’s grant of qualified immunity where the police
      used a spin takedown and taser on a nonviolent misdemeanant who defied police orders); McVay ex rel. Est. of
      McVay v. Sisters of Mercy Health Sys., 399 F.3d 904, 908 (8th Cir. 2005) (finding no excessive force where a
      police officer tackled a man who appeared “disoriented and [was] exhibiting signs of lacking mental control”
      because the man’s running towards a glass door “posed a threat at least to himself”).
193
      Mr. Warren was ultimately charged with public intoxication, fleeing on foot, disorderly conduct, and resisting
      arrest. Ex. 4 to Defs.’ Statement of Material Facts (Doc. 27-4) at 2; Ex. 16 to Defs.’ Statement of Material Facts
      (Doc. 27-16) at 1–4. His initial charges (before resisting arrest) were relatively minor. But despite Mr. Warren
      being only a suspected misdemeanant when Officer Driskill first made contact, Officer Driskill was “not required
      to let [Mr. Warren] run free.” McKenney v. Harrison, 635 F.3d 354, 360 (8th Cir. 2011) (“Although the charges
      were limited to misdemeanors, the officers executing the warrant were not required to let Barnes run free.”). In
      fact, the Eighth Circuit has held that “officers may seize a person ‘in order to ensure the safety of the public and/or


                                                              23
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 24 of 56




there were legitimate reasons for heightened concern. Indeed, multiple residents in the area had

called 911 to report the disturbance. Mr. Warren’s conduct was brazen; he gave no regard to whom

he disturbed or whether he was caught. And he was on the move. Additionally, the first resident

Officer Driskill spoke with stated that Mr. Warren had tried to “snatch the door open,”194 that it

“was scary,” and that the man’s “eyes were big,” as if the man “was on something.”195

           Initially, Officer Driskill simply called out to Mr. Warren. But when Mr. Warren abruptly

began to run down a public road in the dark, Officer Driskill was forced to react. Throughout this

brief chase, Officer Driskill (who was alone at this point) repeatedly instructed Mr. Warren to stop

running, but to no avail. When Officer Driskill finally caught Mr. Warren, he attempted an armbar

takedown. In light of Mr. Warren’s suspected conduct, his refusal to comply with repeated verbal

demands, and his flight, the attempted armbar takedown was objectively reasonable. Moreover,

the attempted armbar was just that, an attempted (unsuccessful) armbar. And there is no indication

in the record that Mr. Warren suffered any injury whatsoever from this initial, two-second seizure

and attempted armbar.196

           Ms. Anderson alleges that Officer Driskill “knew that Rayshawn Warren had a clinical

diagnosis of bipolar disorder” and that Mr. Warren was entitled to certain accommodations as a

result of his mental disorder.197 The record reveals that Officer Driskill had arrested Mr. Warren



      the individual, regardless of any suspected criminal activity.’” Cravener v. Shuster, 885 F.3d 1135, 1140 (8th Cir.
      2018) (quoting Winters v. Adams, 254 F.3d 758, 763–65 (8th Cir. 2001)).
194
      Ex. 3 (Driskill Bodycam) to Pl’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 54) beginning at 00:59:40.
195
      Id. beginning at 00:59:45.
196
      “The fleeting nature of some seizures by force undoubtedly may inform what damages a civil plaintiff may recover
      . . . .” Torres, 141 S. Ct. at 999. “‘Not every push or shove, even if it may later seem unnecessary in the peace of
      a judge’s chambers,’ violates the Fourth Amendment.” Graham, 490 U.S. at 396 (internal citation omitted). The
      only specific injury that Ms. Anderson alleges is a crushed trachea. Ms. Anderson did not put forth any evidence
      indicating that Mr. Warren suffered a crushed trachea as a result of the attempted armbar. See, e.g., Pl.’s Resp. to
      Defs.’ Statement of Material Facts (Doc. 44) ¶¶ 61–72.
197
      Pl.’s Br. in Supp. of Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 43) at 5.



                                                             24
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 25 of 56




on one previous occasion for criminal trespass during the early morning hours of June 28, 2017.198

According to an incident report, Mr. Warren “admitted that he knew he wasn’t suppose[d] to be

on the property,” and Mr. Warren admitted to using meth “two days ago.”199 The report also

indicated that Mr. Warren “was restless and couldn’t stop talking,” and that Mr. Warren “began

having a conversation with himself.”200 But nothing in the report or the rest of the record indicates

that Officer Driskill knew that Mr. Warren suffered from bipolar disorder.201 And there is no

indication that Officer Driskill recognized Mr. Warren during the initial and brief physical

interaction at issue today.202

            Even if Officer Driskill did know that Mr. Warren had a mental illness, knowledge of a

person’s disability is but one of the circumstances considered in determining whether the use of

force was reasonable.203 And the Eighth Circuit has been clear in holding that knowledge of a


198
      Ex. 3 to Defs.’ Affidavit re Motion for Leave to File Supp. Record (Doc. 67-3) at 3.
199
      Id.
200
      Id.
201
      The Court took judicial notice of, among other things, a petition Mr. Warren’s aunt “filed on August 24, 2015 for
      the Involuntary Admission of the Plaintiff’s son, Rayshawn Warren, due to mental illness in case number 47B-
      PR2015-114.” Mot. for Judicial Notice (Doc. 71) ¶ 1.a. Ms. Anderson asserts that knowledge of Mr. Warren’s
      mental illness can be imputed to Officer Driskill under the theory of constructive or “collective knowledge.” The
      “collective knowledge” theory requires “communication” among members of a team or investigation. See, e.g.,
      Wood v. Wooten, 986 F.3d 1079, 1081 (8th Cir. 2021) (stating that officers may rely on the “collective knowledge
      of all law enforcement officers involved in the investigation … if there is some degree of communication”) (quoting
      United States v. Edwards, 891 F.3d 708, 711–12 (8th Cir. 2018)); United States v. Collins, 883 F.3d 1029, 1032
      (8th Cir. 2018) (“When a team of law enforcement officers is involved in an investigation, the issue is whether all
      the information known to the team provided ‘specific and articulable facts which, taken together with rational
      inferences from those facts, reasonably warrant’ the investigative stop.”) (quoting United States v. Winters, 491
      F.3d 918, 921 (8th Cir. 2007)). Ms. Anderson has not provided any evidence that the officers involved in Mr.
      Warren’s admission to a mental hospital in 2015 had any involvement in the instant arrest or otherwise
      communicated information about Mr. Warren to Officer Driskill. Although the Court takes judicial notice of the
      public record, the information is not imputed to Officer Driskill.
202
      McKenney, 635 F.3d at 360 (“Accepting, however, that the mental capacity of the citizen bears on the
      reasonableness of the officer’s conduct, the record does not support a finding that these officers knew that Barnes
      was mentally retarded. That Barnes did not say anything in response to Harrison’s orders or ask the officers any
      questions did not place the officers on notice of a mental disability.”).
203
      Sok Kong Tr. for Map Kong v. City of Burnsville, 960 F.3d 985, 993 (8th Cir. 2020) (“Though Kong appeared high
      on meth, the cases establish that mental illness or intoxication does not reduce the immediate and significant threat
      a suspect poses.”); Frederick v. Motsinger, 873 F.3d 641, 647 (8th Cir. 2017) (“Even if she was suffering from
      mental illness or other impairment, the relevant inquiry is whether she posed a threat, not what prompted her


                                                             25
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 26 of 56




disability cannot foreclose officers from protecting themselves or the general public when faced

with a threat.204 Likewise, knowledge of mental illness cannot foreclose an officer from using

some degree of force to stop a fleeing suspect who refuses to listen to verbal commands. Based

on all of the circumstances, and from “the perspective of a reasonable officer on the scene,” the

Court finds that the force applied during this initial seizure was objectively reasonable. Ms.

Anderson has failed to identify a genuine question of material fact that would permit a rational

juror to rule in her favor with respect to the attempted armbar. Because the force used was

objectively reasonable, Ms. Anderson cannot demonstrate the deprivation of a constitutional or

statutory right. Officer Driskill is therefore entitled to qualified immunity with respect to the initial

seizure and the corresponding force employed.205


            B. The Takedown

            While much of the armbar analysis applies to the takedown, a separate analysis must still

be conducted. “[T]he Fourth Amendment does not recognize any ‘continuing arrest during the

period of fugitivity.’”206 “A seizure by force—absent submission—lasts only as long as the

application of force.”207 When Mr. Warren broke free of Officer Driskill’s initial grasp, the first

seizure ended. When Officer Driskill made physical contact with Mr. Warren for a second time,


      threatening conduct.”); Est. of Morgan v. Cook, 686 F.3d 494, 498 (8th Cir. 2012) (“But Morgan’s intoxication
      does not alter our finding that Cook’s use of deadly force was objectively reasonable.”); Hayek v. City of St. Paul,
      488 F.3d 1049, 1055 (8th Cir. 2007) (“Even if William were mentally ill, and the officers knew it, William’s mental
      state does not change the fact he posed a deadly threat to the officers.”); Hassan v. City of Minneapolis, Minn., 489
      F.3d 914, 919 (8th Cir. 2007) (“However, even if Jeilani were mentally ill, Jeilani’s mental state does not change
      the fact he posed a deadly threat to the officers and the public.”); Sanders v. City of Minneapolis, Minn., 474 F.3d
      523, 527 (8th Cir. 2007) (quoting Bates ex rel. Johns v. Chesterfield County, Va., 216 F.3d 367, 372 (4th Cir. 2000)
      (“Knowledge of a person’s disability simply cannot foreclose officers from protecting themselves, the disabled
      person, and the general public when faced with threatening conduct by the disabled individual.”)).
204
      See supra note 203.
205
      MacKintrush, 987 F.3d at 770 (quoting Ehlers, 846 F.3d at 1008).
206
      Torres, 141 S. Ct. at 999 (quoting Hodari D., 499 U.S. at 625).
207
      Id.



                                                             26
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 27 of 56




a second, new seizure began.

           The biggest change from the first seizure analysis to the second seizure analysis is Mr.

Warren’s erratic conduct during the first seizure and his subsequent evasiveness.208 At first

contact, Mr. Warren was a suspected misdemeanant, albeit a concerning suspected misdemeanant.

But when Mr. Warren resisted arrest by fighting with Officer Driskill, pushing him to the ground,

and running away, the threat Mr. Warren posed to Officer Driskill and the community evolved.

He had now committed additional crimes (resisting arrest and fleeing from an officer) witnessed

by Officer Driskill—crimes that showed a willingness to resist police with force.209

           Another change from the first seizure to the second seizure is the type and degree of force

applied. This time, Officer Driskill (who was still alone at this point) knocked Mr. Warren onto

Mr. Warren’s back. Officer Driskill then mounted Mr. Warren and held his hands down for a little

over one minute. There is no indication in the record that Mr. Warren suffered any injury

whatsoever from this takedown.210 Nor is there any indication that Mr. Warren was harmed by

Officer Driskill’s conduct in pinning Mr. Warren to the ground. Most importantly, Mr. Warren



208
      The Eighth Circuit has repeatedly recognized that police officers are often faced with making “split-second
      judgments” in “‘tense, uncertain, and rapidly evolving’ circumstances.” See, e.g., Shelton, 964 F.3d at 752
      (emphasis added) (quoting Graham, 490 U.S. at 396). As the situation escalates, the officer’s use of corresponding
      force may escalate with it. Bahl v. Cty. of Ramsey, 695 F.3d 778, 785 (8th Cir. 2012) (noting that even routine
      traffic stops can escalate out of control and that officers must “respond fluidly to changing situations and
      individuals they encounter”) (quoting Tucker v. Tennessee, 539 F.3d 526, 536 (6th Cir. 2008), abrogated on other
      grounds by Anderson v. City of Blue Ash, 798 F.3d 338 (6th Cir. 2015)). Conversely, when a situation de-escalates,
      “a reasonable officer is not permitted to ignore changing circumstances.” Masters v. City of Indep., Mo., 998 F.3d
      827, 836 (8th Cir. 2021) (quoting Neal v. Ficcadenti, 895 F.3d 576, 581 (8th Cir. 2018)).
209
      See Ark. Code Ann. § 5-54-103. Indeed, on September 29, 2018, Officer Driskill filed an incident report with the
      Blytheville Police Department characterizing Mr. Warren as committing a resisting arrest crime. Ex. 1 to Defs.’
      Statement of Material Facts (Doc. 27-1) at 1; see also Ex. 16 to Defs.’ Statement of Material Facts (Doc. 27-16).
210
      “‘Not every push or shove, even if it may later seem unnecessary in the peace of a judge’s chambers,’ violates the
      Fourth Amendment.” Graham, 490 U.S. at 396 (internal citation omitted). “A de minimis use of force is
      insufficient to support a claim, and it may well be that most plaintiffs showing only de minimis injury can show
      only a corresponding de minimis use of force.” Robinson v. Hawkins, 937 F.3d 1128, 1136 (8th Cir. 2019) (quoting
      Chambers, 641 F.3d at 906). As noted earlier, the only specific injury that Ms. Anderson alleges is a crushed
      trachea. Ms. Anderson did not put forth any evidence indicating that Mr. Warren suffered a crushed trachea as a
      result of the takedown. See, e.g., Pl.’s Resp. to Defs.’ Statement of Material Facts (Doc. 44) ¶¶ 61–72.



                                                           27
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 28 of 56




had been actively fleeing from Officer Driskill and continued to struggle to break free of Officer

Driskill’s grip.

           When Officer Krupin arrived on the scene, Officer Krupin identified Mr. Warren by name.

Given that Officer Driskill arrested Mr. Warren a little over a year earlier, this may have triggered

Officer Driskill’s memory of Mr. Warren. The record does not indicate either way. But even

assuming it did spark a connection, there is still nothing in the record indicating that Officer

Driskill knew of Mr. Warren’s history of mental illness. And as stated above, even if he did know,

mental illness is just one factor to consider in determining what constitutes reasonable force.

Officer Driskill was still justified in using some amount of force to tackle and restrain a fleeing

and resistant suspect and to control the situation near a public road after dark.211

           Considering all of the facts previously identified, as well as the additional developments

just discussed, the Court finds that the force applied to this point during the second seizure was

objectively reasonable. Ms. Anderson has failed to identify a genuine question of material fact

that would permit a rational juror to rule in her favor with respect to the takedown. Because the

force used was objectively reasonable, Ms. Anderson cannot demonstrate the deprivation of a

constitutional or statutory right. Officer Driskill is therefore entitled to qualified immunity with

respect to the takedown.


           C. The First Tasing

           Defendants urge the Court to stop its analysis of Officer Driskill’s conduct at this juncture.

Defendants contend that the Complaint only alleges facts pertaining to Officer Driskill’s

involvement in the attempted armbar and the takedown.212 In response, Ms. Anderson asserts that



211
      See, e.g., Sok Kong, 960 F.3d at 993.
212
      Defs.’ Br. in Supp. of Defs.’ Mot. for Summ. J. (Doc. 26) at 5–8; Defs.’ Reply to Pl.’s Resp. to Defs.’ Mot. for


                                                          28
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 29 of 56




the Complaint’s language is broad enough to encompass all of Officer Driskill’s involvement in

Mr. Warren’s arrest, even where his involvement is in a supporting role.213 Defendants have a

pretty strong point. There is no question that the thrust of the Complaint is about the attempted

armbar restraint. But, to be safe, let’s assume arguendo that the Complaint is broad enough to

encompass all of Officer Driskill’s physical interactions with Mr. Warren during the arrest.214

            This assumption does not open the floodgates for Plaintiff nor does it allow Plaintiff to

sidestep the Court’s prior denial of Plaintiff’s Motion to Amend. The Eighth Circuit has been clear

that “[a]n officer may be held liable only for his or her own use of excessive force.” 215 Indeed,

“[l]iability for damages for a federal constitutional tort is personal, so each defendant’s conduct

must be independently assessed.” 216 “Section 1983 does not sanction tort by association,”217 and

the Court must therefore consider “the actions of each officer ‘from the perspective of a reasonable

officer on the scene . . . .’”218 Thus, Officer Driskill’s liability is confined to his personal conduct.

He can’t be tagged with the conduct of the other Officers.

            It is true that the Eight Circuit recognizes that an officer can be liable for failing to intervene




      Summ. J. (Doc 55) at 1–6.
213
      Pl.’s Br. in Supp. of Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 43) at 1–2, 15.
214
      Under Federal Rule of Civil Procedure 8(d), “[e]ach allegation” in a pleading “must be simple, concise, and direct.”
      And the Court must construe the pleadings “so as to do justice.” FED. R. CIV. P. 8(e). The Complaint generally
      alleges that Officer Driskill deprived Mr. Warren of his constitutional rights by “using a degree of force that was
      unreasonable.” Pl.’s Compl. (Doc. 2) ¶ 27; Pl.’s Br. in Supp. of Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 43)
      at 1–2, 15. The Complaint also broadly states that “the force used to restrain Rayshawn Warren was extremely
      excessive.” Pl.’s Compl. (Doc. 2) ¶ 17. And the Complaint notes that the alleged excessive force can be seen on
      “at least three (3) officer body camera[s]” that were recording during the arrest. Id. ¶ 18. Considering Federal
      Rule of Civil Procedure 8(e), it’s not entirely unreasonable to argue that the Complaint fairly includes all of Officer
      Driskill’s physical interactions with Mr. Warren and sufficiently placed Defendants on notice of the same.
215
      Smith v. Kansas City, Mo. Police Dep’t, 586 F.3d 576, 581 (8th Cir. 2009) (citing Hayek, 488 F.3d at 1055).
216
      Heartland Acad. Cmty. Church v. Waddle, 595 F.3d 798, 805–06 (8th Cir. 2010) (quoting Wilson v. Northcutt, 441
      F.3d 586, 591 (8th Cir. 2006)).
217
      Id.
218
      Ryan, 850 F.3d at 427 (emphasis added) (quoting Graham, 490 U.S. at 396).



                                                              29
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 30 of 56




to stop another officer from using excessive force219 and for conspiring to use excessive force.220

But both of those claims are distinct from an excessive force claim, meaning they must be pleaded

in a plaintiff’s complaint. Ms. Anderson did not allege a failure-to-intervene claim or a conspiracy

claim.221

           From 8:10:28 p.m. until 8:10:52 p.m., Officer Driskill’s conduct consisted of little more

than holding Mr. Warren’s hands to the ground and attempting to roll Mr. Warren onto his stomach

to handcuff him safely. In light of all the circumstances, this conduct was objectively reasonable.

Mr. Warren was actively resisting arrest and was blatantly defying the Officers’ verbal commands.

Even together, Officers Driskill and Krupin were unable to flip Mr. Warren over. The police must

be able to secure a suspect in handcuffs, especially one that has shown a willingness to flee and is

still resisting. At this point, Officer Driskill was part of an effort to do this with the least force

possible.

           Subsequently, in an attempt to get Mr. Warren to roll over, Officer Krupin administered a

five-second drive stun to Mr. Warren’s abdomen after issuing four verbal warnings to Mr.

Warren.222 As explained above, Officer Driskill is not liable for the conduct of another officer.

But even assuming Officer Krupin’s conduct could somehow be imputed to Officer Driskill, the



219
      Nance v. Sammis, 586 F.3d 604, 612 (8th Cir. 2009) (“A police officer who fails to act to prevent the use of
      excessive force may still be held liable where (1) the officer observed or had reason to know that excessive force
      would be or was being used, and (2) the officer had both the opportunity and the means to prevent the harm from
      occurring.”) (quoting Floyd v. City of Detroit, 518 F.3d 398, 406 (6th Cir. 2008)).
220
      Askew v. Millerd, 191 F.3d 953, 957 (8th Cir. 1999) (“To prove a § 1983 conspiracy claim against a particular
      defendant, the plaintiff must show: that the defendant conspired with others to deprive him or her of a constitutional
      right; that at least one of the alleged co-conspirators engaged in an overt act in furtherance of the conspiracy; and
      that the overt act injured the plaintiff.”).
221
      Johnson v. Carroll, 658 F.3d 819, 828 n.2 (8th Cir. 2011) (refusing to address a failure to intervene claim because
      the plaintiff “failed to state such a claim in her complaint”).
222
      The Eighth Circuit has “eschewed a bright-line rule requiring officers to issue a warning before deploying a taser
      against a suspect.” Boudoin v. Harsson, 962 F.3d 1034, 1043 (8th Cir. 2020) (citing Brown v. City of Golden
      Valley, 574 F.3d 491, 499 (8th Cir. 2009)).



                                                             30
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 31 of 56




use of a drive-stun taser was not unreasonable under the circumstances. “[I]t is excessive force to

use a taser on a nonfleeing, nonviolent misdemeanant.”223 But the Eighth Circuit routinely

“permit[s] officers to use tasers on noncompliant, violent suspects.”224 In fact, the Eighth Circuit

has said that even “passively resisting subjects can pose a threat necessitating the use of taser

force.”225 And the Eighth Circuit has repeatedly held that “a tasing in drive-stun mode ‘only causes

discomfort and does not incapacitate the subject,’ suggesting that the effects of such force are de

minimus.”226

            Mr. Warren (who at that point had already resisted arrest and fled from an officer) was

noncompliant, and he was actively fighting with Officers Krupin and Driskill in what appeared to

be an effort to free himself from their grasps. Even if Mr. Warren’s motive for resisting was

innocent, and even if he had a mental illness that the Officers knew of, Officers Krupin and Driskill

could have reasonably interpreted Mr. Warren’s actions as resistance and responded with an

amount of force that was reasonable to effectuate the arrest.227 They had already tried verbal

commands and simple arm/body strength to get Mr. Warren to acquiesce to being handcuffed. A

single drive-stun tase—designed to cause only discomfort—was a reasonable use of force under

the circumstances and from the perspective of a reasonable officer reacting in the heat of the

moment after other, lighter tactics failed. Moreover, this use of force appeared wholly ineffective


223
      Franklin v. Franklin Cty., Arkansas, 956 F.3d 1060, 1062 (8th Cir. 2020).
224
      Id.
225
      Cravener, 885 F.3d at 1140.
226
      Franklin, 956 F.3d at 1062 (quoting Brossart v. Janke, 859 F.3d 616, 626 (8th Cir. 2017)).
227
      Carpenter v. Gage, 686 F.3d 644, 650 (8th Cir. 2012) (“Even if Carpenter’s motive was innocent, the deputies on
      the scene reasonably could have interpreted Carpenter’s actions as resistance and responded with an amount of
      force that was reasonable to effect the arrest.”) (citing McKenney, 635 F.3d at 360). Defendants assert that Mr.
      Warren “suffered cardiac arrest and subsequent respiratory arrest most likely secondary to methamphetamine or
      substance abuse.” Defs.’ Statement of Material Facts (Doc. 27) ¶ 73. Ms. Anderson denies this theory of injury
      and maintains that Mr. Warren’s injury was a crushed trachea. Pl.’s Resp. to Defs.’ Statement of Material Facts
      (Doc. 44) ¶¶ 73, 61–72. Ms. Anderson did not put forth any evidence indicating that Mr. Warren suffered a crushed
      trachea as a result of the first tasing. See, e.g., id.



                                                           31
           Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 32 of 56




in tempering Mr. Warren’s defiance; its ineffectiveness suggests its de minimus nature.

           Even if Officer Krupin’s conduct could be imputed to Officer Driskill, and even if the

tasing could be deemed unreasonable, Officer Driskill would still be entitled to qualified immunity

under the second step in the qualified immunity analysis. In De Boise v. Taser International, Inc.,

the Eighth Circuit held that it was not clearly unconstitutional to tase (at least six times “in barb

mode” and twice in “drive stun mode”) a suspect known to the officers to be suffering from a

mental illness where the suspect was noncompliant, violent, and aggressive.228 If Officer Krupin’s

administration of the drive stun did not violate a clearly established right, “then [Officer Driskill]

would not have had ‘fair notice’ that [Officer Krupin] was using unconstitutionally excessive force

against [Mr. Warren] either.”229

           Considering all of the facts previously identified, as well as the additional developments

just discussed, the Court finds that the force applied thus far was objectively reasonable. Ms.

Anderson has failed to identify a genuine question of material fact that would permit a rational

juror to rule in her favor with respect to the first tasing. Because the force used was objectively

reasonable, Ms. Anderson cannot demonstrate the deprivation of a constitutional or statutory right.

Moreover, even if Officer Krupin’s conduct were unconstitutional, and even if it somehow could

be imputed to Officer Driskill, the Court finds that no reasonable officer observing Mr. Warren’s

behavior “would have understood the actions taken to be so disproportionate and unnecessary as

to amount to a violation of [Mr. Warren’s] rights.”230 Therefore, Officer Driskill is entitled to

qualified immunity with respect to the events culminating in the first drive-stun tasing.




228
      De Boise, 760 F.3d at 897–98.
229
      McManemy v. Tierney, 970 F.3d 1034, 1040 (8th Cir. 2020) (discussing failure to intervene).
230
      De Boise, 760 F.3d at 897–98.



                                                          32
       Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 33 of 56




       D. The Chokehold (Vascular Restraint)

       Officer Driskill filled a supporting role in ultimately subduing Mr. Warren. He was not

the Officer who applied the chokehold to Mr. Warren. In fact, at times, Officer Driskill had

difficulty finding a way to effectively assist Officers Krupin and Berumen. But Officer Driskill

was the one who applied the handcuffs to Mr. Warren once Mr. Warren fell unconscious. Thus,

while Officer Driskill was involved in this part of the arrest, there is no question that he played a

smaller role than Officers Krupin and Berumen.

       Before the application of the chokehold, the Officers had tried a number of verbal and

physical maneuvers to obtain compliance from Mr. Warren. None worked. Officer Krupin tried

a five-second drive stun. It did not work. Mr. Warren’s active resistance persisted. Indeed, Mr.

Warren’s erratic and belligerent behavior escalated. It is indisputable that Mr. Warren was kicking

and wrestling with the Officers. And it is indisputable that Mr. Warren refused to comply with

multiple commands to roll over, to stop resisting, and to relax his arm. All this at night, adjacent

to a public road, and with a suspect that had already once fled from a police officer at the start of

this incident. Even after Officer Krupin applied a chokehold, Mr. Warren still refused to give his

arm to Officer Driskill. Only with the combined effort of all three Officers, and only after Mr.

Warren fell unconscious, were the Officers able to finally subdue Mr. Warren.

       Chokeholds (vascular restraints) are dangerous maneuvers. It is obvious that they should

not be performed unless (1) other lighter intervention techniques have been tried and failed, and

(2) there is a serious and immediate need to gain control over the suspect. In the case at bar, both

prongs are met. Officers were facing a stark choice—either get Mr. Warren handcuffed, continue

fighting with him (which could have led to injury), or let him flee into the night down a dark public

road in a highly agitated state. Considering Officer Driskill’s conduct under the circumstances




                                                 33
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 34 of 56




and from the perspective of a reasonable officer, the Court finds that Officer Driskill used an

objectively reasonable degree of force. The Court also finds that it was objectively reasonable for

Officer Driskill to have supported Officers Krupin and Berumen. Ms. Anderson has failed to

identify a genuine question of material fact that would permit a rational juror to rule in her favor

with respect to Officer Driskill’s participation in the events surrounding the chokehold.

           As stated above, Officer Driskill can “be held liable only for his . . . own use of excessive

force.”231 But even assuming that Officer Driskill could somehow be held liable for Officer

Krupin’s conduct, the Court would find Officer Driskill entitled to qualified immunity. The Eighth

Circuit has clearly established that “it violates the Fourth Amendment to choke a suspect who is

handcuffed and not resisting.”232 But the Eighth Circuit has not spoken so plainly on the use of

chokeholds when a suspect is not handcuffed and is actively resisting arrest and fighting with

officers. Ms. Anderson has not pointed the Court to any caselaw on the topic.

           Thus, even assuming the use of a chokehold was unreasonable, the right to be free from

chokeholds under these particular circumstances was not “clearly established at the time of the

deprivation.”233 Nor was it clearly established at the time of the deprivation that Officer Driskill

could be liable for Officer Krupin’s administration of a chokehold outside of a claim alleging a

failure to intervene.234 Officer Driskill is entitled to qualified immunity with respect to the events

surrounding the chokehold.235



231
      Smith, 586 F.3d at 581.
232
      Tatum v. Robinson, 858 F.3d 544, 552 (8th Cir. 2017).
233
      MacKintrush, 987 F.3d at 770 (quoting Ehlers, 846 F.3d at 1008).
234
      As stated above, “clearly established law” is not defined at “a high level of generality.” Ashcroft, 563 U.S. at 742.
      For a right to be clearly established, “existing precedent must have placed the statutory or constitutional question
      beyond debate.” Ryan, 850 F.3d at 427 (quoting White, 137 S. Ct. at 551).
235
      Even assuming the Officers knew of Mr. Warren’s mental illness, the outcome is the same. Under the
      circumstances of this arrest, the fact that Mr. Warren’s crimes and resistance could be attributed to a mental illness
      does not outweigh the other factors that suggest the reasonableness of Officer Driskill’s conduct. And it certainly


                                                             34
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 35 of 56




            E. The Leg Slam, Second Tasing, and Leg Shackles

            “[A] reasonable officer is not permitted to ignore changing circumstances.”236 Of course,

that is not to say that what had happened up to this point is irrelevant.237 Rather, it is to say that

each use of force should be considered separately under the circumstances as they exist at the time

the force is applied, which is naturally informed by the events that have already transpired.238

            The big change at this point is that Mr. Warren was now in handcuffs. “[W]hen a person

is subdued and restrained with handcuffs, a ‘gratuitous and completely unnecessary act of

violence’ is unreasonable and violates the Fourth Amendment.”239 But reasonable force is still

constitutional. For instance, in Brossart v. Jake, the Eighth Circuit affirmed the district court’s

dismissal of a plaintiff’s claim that an officer used excessive force against him when the officer

tased the plaintiff while the plaintiff “was handcuffed and detained in the back seat of a squad car

. . . .”240 The Eighth Circuit noted that the plaintiff had been violent before he was handcuffed,

that after the plaintiff was handcuffed he continued to “verbally resist” the officers, and that the

plaintiff continued to resist lawful arrest by refusing to comply with the officers’ lawful

commands.241 On balance, the Eighth Circuit reasoned that the use of a taser in drive-stun mode

was not excessive given the plaintiff’s continued resistance and the relatively minor infliction of




      doesn’t make the use of force a violation of a clearly established right.
236
      Masters, 998 F.3d at 836 (quoting Neal, 895 F.3d at 581).
237
      Brossart, 859 F.3d at 626 (“Plaintiffs argue the district court inappropriately considered facts preceding Thomas’s
      arrest in granting Braathen qualified immunity. This contention is frivolous. Graham v. Conner requires taking all
      relevant circumstances into account . . . .” (internal citation omitted)).
238
      See, e.g., Jackson v. Stair, 944 F.3d 704, 712 (8th Cir. 2019) (finding error where the district court did not analyze
      as a separate use of force a second tasing that nearly instantaneously and without warning followed a first tasing).
239
      Kohorst, 968 F.3d at 878 (quoting Blazek v. City of Iowa City, 761 F.3d 920, 926 (8th Cir. 2014)).
240
      Brossart, 859 F.3d at 626.
241
      Id.



                                                             35
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 36 of 56




harm.242

            In the case at hand, the circumstances changed when Mr. Warren was handcuffed.

Although Mr. Warren could still be characterized as a belligerent misdemeanant that fled and

resisted arrest, he was now restrained by handcuffs and clearly under police control. At this point,

Mr. Warren presented little to no danger to the public. But he still posed some degree of danger

to himself and the Officers.243 Indeed, Mr. Warren had shown himself to be a formidable opponent,

having for some time successfully resisted three trained Officers’ attempts to subdue him. It was

only after Mr. Warren fell unconscious that the Officers were finally able to handcuff him.

            When Mr. Warren regained consciousness, his obstinance resumed. It is indisputable that

Mr. Warren remained defiant even after he was handcuffed. And it is indisputable that Mr. Warren

was erratically kicking his legs into the air. When Officer Driskill knelt beside Mr. Warren to try

to verbally calm Mr. Warren down, Mr. Warren kicked Officer Driskill at least once. In response,

Officer Driskill slammed Mr. Warren’s legs to the ground and then secured one of Mr. Warren’s

legs against Officer Driskill’s chest. Almost immediately thereafter, Officer Driskill rose to his

feet, separated himself from Mr. Warren, and never physically reengaged with Mr. Warren.

            Perhaps Officer Driskill could have simply stepped back from Mr. Warren at this point.

But Officer Driskill’s conduct was not a gratuitous and completely unnecessary act of violence.

To the contrary, Officer Driskill responded to an act of aggression from Mr. Warren by controlling

the precise part of his body Mr. Warren was using to be aggressive. Moreover, there is nothing in

the record to suggest that slamming Mr. Warren’s leg to the ground caused Mr. Warren any injury

or inflicted any damage. Plaintiff does not argue otherwise. This use of force was transient and


242
      Id.
243
      The Eighth Circuit has repeatedly recognized that “[a] person in handcuffs can still present a danger to officers.”
      Franklin, 956 F.3d at 1062–63.



                                                            36
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 37 of 56




de minimis. Officer Driskill’s conduct was reasonable under the circumstances; at a minimum it

did not violate clearly established law.244

           As to the tasing that occurred around this time, Officer Driskill was not physically assisting

Officers Krupin and Berumen when Officer Krupin administered the second drive stun. But even

assuming he had been assisting, and even assuming that Officer Krupin’s conduct could somehow

be imputed to Officer Driskill, the use of a drive stun was not an unreasonable use of force in light

of the Eighth Circuit’s ruling in Brossart.245 Although there was a far lower likelihood of Mr.

Warren fleeing while his arms were handcuffed behind him, the chance was not zero. This arrest

took place outside in the dark near a public road. It was not an entirely controlled or controllable

situation. Moreover, at some point police must be allowed to stop a handcuffed suspect from

kicking at them. After all, they need to interact with such a suspect to bring him to a detention

facility. After verbal attempts to get this conduct to stop, a short drive stun is not unreasonable.

           Moreover, even if the force were unreasonable, the right to be free from the administration

of a drive-stun tase under these particular circumstances was not “clearly established at the time

of the deprivation.”246 Nor was it clearly established at the time of the deprivation that Officer

Driskill could be liable for Officer Krupin’s administration of a drive stun outside of a claim

alleging a failure to intervene.247 Ms. Anderson has not pointed the Court to any caselaw to the

contrary. Thus, Officer Driskill is entitled to qualified immunity.




244
      Ultimately, Officers Berumen and Krupin were able to handcuff Mr. Warren’s legs. The remainder of the bodycam
      footage reveals that Mr. Warren continued to try to stand up and move around in a way that the Officers could
      reasonably believe was an attempt to flee, even after his legs and feet were handcuffed. And Mr. Warren continued
      to kick and resist as Officer Krupin, Officer Berumen, and the paramedic attempted to prepare Mr. Warren for
      transport.
245
      Brossart, 859 F.3d at 626–27.
246
      MacKintrush, 987 F.3d at 770 (quoting Ehlers, 846 F.3d at 1008).
247
      See supra note 234.



                                                           37
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 38 of 56




           F. Additional Excessive Force Allegations

           The Court wishes to be plain. The facts set forth in the Corresponding Bodycam section

above regarding “Additional Excessive Force Allegations” (see supra text pp. 17–19) are

disturbing. But these facts don’t involve Officer Driskill. Officer Driskill is not liable for any

excessive force during this period of time because he was no longer physically engaged with Mr.

Warren. As noted in Defendants’ Brief, § 1983 claims necessarily fail “when the plaintiff fails to

factually allege that the Defendant had any involvement in the claim.”248 And as stated above,

Ms. Anderson did not allege claims for failure to intervene or conspiracy under which Officer

Driskill might more reasonably be tagged with liability. Accordingly, Officer Driskill is entitled

to summary judgment with respect to any allegations of excessive force that occurred after Officer

Driskill was no longer physically engaged with Mr. Warren or directly assisting those who were

physically engaged with Mr. Warren.


II.        Chief Thompson – Failure to Train and Supervise

           Ms. Anderson asserts that Chief Thompson (and the City of Blytheville) is liable for

violating Mr. Warren’s constitutional rights because Chief Thompson failed to train and supervise

“Defendant Police Officer(s) . . . .”249 Aside from Chief Thompson himself, Officer Driskill is the

only “Defendant Police Officer” in this case.

           “A supervisor may be held individually liable under § 1983 if he directly participates in

the constitutional violation or if he fails to train or supervise the subordinate who caused the




248
      Defs.’ Br. in Supp. of Defs.’ Mot. for Summ. J. (Doc. 26) at 11 (citing Beck v. LaFleur, 257 F.3d 764, 766 (8th
      Cir. 2001)); Ellis v. Norris, 179 F.3d 1078, 1079 (8th Cir. 1999) (explaining that a plaintiff must allege the
      defendant was involved in or responsible for the constitutional violation to state a § 1983 claim).
249
      Pl.’s Compl. (Doc. 2) ¶ 28.



                                                          38
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 39 of 56




violation.”250 To succeed on a failure to train or supervise claim, Ms. Anderson must show that

Chief Thompson “(1) had ‘notice of a pattern of unconstitutional acts committed by [Officer

Driskill]’; (2) was deliberately indifferent to or tacitly authorized those acts; and (3) failed to take

‘sufficient remedial action’; (4) proximately causing injury to [Mr. Warren].”251                       To show

deliberate indifference or tacit authorization, Ms. Anderson must show that Chief Thompson “had

notice that the training procedures and supervision were inadequate and likely to result in a

constitutional violation.”252

           Ms. Anderson argues that Chief Thompson (and the City) failed to train Officer Driskill in

“crisis intervention” and on how to constitutionally arrest a person with mental illness.253 She

similarly argues that Chief Thompson (and the City) failed to properly supervise its officers by

failing to send an officer that was properly trained in crisis intervention. Aside from these

conclusory assertions, Ms. Anderson failed to identify any facts or law to support her claims that

Chief Thompson’s failure to train and supervise Officer Driskill deprived Mr. Warren of his

constitutional rights.

           It is true, as Plaintiff’s counsel argued at the motion hearing, that Officer Driskill was not

trained in crisis intervention at the time of the incident.254 But there is no legal requirement for

Officer Driskill to be a “crisis intervention team officer” before he can respond to a crime. Indeed,

Arkansas Code Annotated section 20-47-801 et. seq. does not limit an officer’s ability to confront

and arrest a mentally impaired criminal suspect. Rather, it simply broadens the scope of options



250
      Brockinton v. City of Sherwood, Ark., 503 F.3d 667, 673 (8th Cir. 2007).
251
      Livers v. Schenck, 700 F.3d 340, 355 (8th Cir. 2012) (quoting Andrews v. Fowler, 98 F.3d 1069, 1078 (8th Cir.
      1996)).
252
      Id. (quoting Andrews, 98 F.3d at 1078).
253
      Pl.’s Br. in Supp. of Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 43) at 20.
254
      See, e.g, April 8, 2021 Hr’g Tr. at 59–60, 70.



                                                             39
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 40 of 56




available to a trained officer working within a “crisis intervention team.”

            The record evidence suggests Officer Driskill was well trained and highly experienced in

all the areas required for him to legally engage with Mr. Warren. It is undisputed that at the time

of the incident, “Officer Driskill attended and completed the 13-week Law Enforcement Training

Academy (“LETA”) in 2016, totaling 577 hours of training.”255 It is likewise undisputed that

“Officer Driskill . . . attended and completed the Federal Law Enforcement Academy from May

2007 until September 2007, totaling 647 hours of training.”256 And it is undisputed that, “[i]n

addition to his four years with the BPD, Officer Driskill also worked as Border Patrol for almost

a year, with the Jonesboro Police Department as a patrol officer for approximately a year, and as

a military police officer from 1997-2007.”257

            In any event, even if crisis intervention training were a necessity, Ms. Anderson’s failure

to train and supervise claims are fundamentally flawed because Officer Driskill’s conduct did not

result in an unconstitutional deprivation of Mr. Warren’s rights. As noted above, the Eighth Circuit

has been clear in holding that knowledge of a disability cannot foreclose officers from protecting

themselves or the general public when faced with a threat.258 In Sok Kong Trustee for Map Kong

v. City of Burnsville, the Eighth Circuit found that the use of deadly force against a mentally

impaired man (high on meth) was reasonable even though the police department’s “training” and

“policy” “advised that ‘taking no action or passively monitoring the situation may be the most

reasonable response to a mental health crisis.’”259 The Eighth Circuit further explained that




255
      Pl.’s Resp. to Defs.’ Statement of Material Facts (Doc. 44) ¶ 83.
256
      Id. ¶ 84.
257
      Id. ¶ 85.
258
      See supra note 203.
259
      Sok Kong, 960 F.3d at 993.



                                                            40
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 41 of 56




“[e]ven if officers ‘created the need to use’ deadly force by trying to disarm a mentally ill person,”

they were still entitled to use reasonable force to subdue the suspect.260

            Ms. Anderson has failed to identify any facts that would permit a rational juror to conclude

that Chief Thompson’s (or the City’s) alleged failure to train or supervise Officer Driskill

proximately caused a constitutional deprivation. Chief Thompson is therefore entitled to qualified

immunity and judgment as a matter of law.261


III.        First, Fifth, Sixth, Eighth, and Fourteenth Amendment Claims

            Ms. Anderson also alleges federal claims under the First, Fifth, Sixth, Eighth, and

Fourteenth Amendments.262                Specifically, Ms. Anderson contends that Defendants inflicted

punishment on Mr. Warren “for the purpose of quelling [Mr.] Warren’s verbal expression” in

violation of the First Amendment.263 Ms. Anderson alleges that Defendants’ use of force and

policies (or lack thereof) deprived Mr. Warren of his right to a trial by jury in violation of the Sixth

Amendment and constituted cruel and unusual punishment under the Eighth Amendment.264 And

Ms. Anderson alleges that Defendants’ use of force and policies (or lack thereof) resulted in

“unwanted and unreasonable restraints” in violation of the Fifth and Fourteenth Amendments.265

Defendants assert that none of these claims are cognizable in this case.266 Defendants are correct

with respect to the claims under the Fifth, Sixth, Eighth, and Fourteenth Amendments.



260
      Id. at 993–94 (citing Schulz v. Long, 44 F.3d 643, 649 (8th Cir. 1995)).
261
      It’s also worth noting that there is no record evidence that Officer Driskill acted poorly in prior policing situations
      or evidence that Chief Thompson or the City of Blytheville knew that Officer Driskill needed closer supervision
      or training.
262
      Pl.’s Compl. (Doc. 2) ¶¶ 2, 26–29; Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc 42) at 21.
263
      Pl.’s Br. in Supp. of Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc 43) at 21.
264
      Pl.’s Compl. (Doc. 2) ¶ 27.
265
      Pl.’s Compl. (Doc. 2) ¶¶ 27–29; Pl.’s Br. in Supp. of Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc 43) at 21.
266
      Defs.’ Br. in Supp. of Defs.’ Mot. for Summ. J. (Doc. 26) at 20.



                                                              41
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 42 of 56




            “[T]he Fifth Amendment applies only to the federal government or federal actions.”267

Defendants are not federal actors, so the Fifth Amendment does not apply.268 Similarly, courts

have repeatedly held that Sixth Amendment rights do not attach until “at or after the initiation of

adversary judicial criminal proceedings—whether by way of formal charge, preliminary hearing,

indictment, information, or arraignment.”269 Although Mr. Warren had been arrested, no judicial

criminal proceedings had commenced, so the Sixth Amendment does not apply. With respect to

the Eighth Amendment, the Eighth Circuit has plainly stated that the Eighth Amendment applies

only to convicted prisoners, not pre-trial detainees.270 Mr. Warren was not a convicted prisoner,

so the Eighth Amendment does not apply. Finally, the Supreme Court and the Eighth Circuit have

held that “the Fourteenth Amendment does not apply to excessive force claims involving arrests,

which are appropriately reviewed under a Fourth Amendment analysis.”271

            Ms. Anderson’s First Amendment claim is at least cognizable. But beyond mere cognition,

it utterly fails. To succeed on her claim, Ms. Anderson must show “(1) that [Mr. Warren] engaged

in a protected activity; (2) that [Officer Driskill] took adverse action against [Mr. Warren] that



267
      Stair, 944 F.3d at 709 (citing Barnes v. City of Omaha, 574 F.3d 1003, 1005 n.2 (8th Cir. 2009)); see also
      Dusenbery v. United States, 534 U.S. 161, 167 (2002).
268
      See Pl.’s Compl. (Doc. 2) ¶¶ 4–8.
269
      United States v. Ingle, 157 F.3d 1147, 1151 (8th Cir. 1998) (quoting United States v. Gouveia, 467 U.S. 180, 188
      (1984)). Most of the U.S. Supreme Court and Eighth Circuit cases that discuss when Sixth Amendment rights
      attach specifically refer to the right to counsel. See Moran v. Burbine, 475 U.S. 412, 428 (1986) (explaining that
      the Sixth Amendment right to counsel “attaches only after the first formal charging procedure”); Ingle, 157 F.3d
      at 1151 (explaining that the Sixth Amendment right to counsel “does not attach until after the initiation of formal
      charges”). However, the Court has no reason to believe that the Sixth Amendment right to a trial by jury is any
      different, such that it attaches before the initiation of formal charges. Indeed, this District has stated that the entire
      Sixth Amendment does not attach until that point. Wren v. Tucker, No. 3:09-cv-00118 JMM, 2012 WL 369929,
      at *3 (E.D. Ark. Feb. 6, 2012) (“The Sixth Amendment attaches at or after the initiation of adversary judicial
      criminal proceedings . . . ”) (internal quotations omitted).
270
      Hott v. Hennepin Cty., Minn., 260 F.3d 901, 905 (8th Cir. 2001).
271
      Stair, 944 F.3d at 709 (citing Graham, 490 U.S. at 395 (“Today we make explicit what was implicit in Garner’s
      analysis, and hold that all claims that law enforcement officers have used excessive force—deadly or not—in the
      course of an arrest, investigatory stop, or other ‘seizure’ of a free citizen should be analyzed under the Fourth
      Amendment and its ‘reasonableness’ standard, rather than under a ‘substantive due process’ approach.”)).



                                                               42
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 43 of 56




would chill a person of ordinary firmness from continuing the activity; and (3) that the adverse

action was motivated at least in part by the exercise of the protected activity.”272

           Even if Mr. Warren’s excited ramblings as he resisted arrest constitute protected activity,

no rational juror could conclude from this record that Officer Driskill (or any other officer for that

matter) took adverse action against Mr. Warren for his excited ramblings. It is true that Officers

Krupin, Berumen, and Driskill repeatedly instructed Mr. Warren to stop talking. But there is no

evidence that any of the Officers used force on Mr. Warren to suppress Mr. Warren’s speech. As

discussed above, Officer Driskill’s conduct was reasonably aimed at controlling Mr. Warren’s

physically belligerent and dangerous behavior.273 Once Mr. Warren’s physical aggression was

controlled, Mr. Warren continued to speak unimpeded. And he was allowed to do so.

           Defendants are entitled to judgment as a matter of law on Ms. Anderson’s Fifth, Sixth,

Eighth, and Fourteenth Amendment claims. And because Ms. Anderson failed to allege that Mr.

Warren was engaged in First Amendment protected activity, and because no rational juror could

conclude that Officer Driskill’s conduct was motivated by a desire to thwart Mr. Warren’s speech,

Defendants are entitled to judgement as a matter of law on Ms. Anderson’s First Amendment

claim.


IV.        Claims Against the City of Blytheville

           Defendants argue that they are entitled to judgment as a matter of law on all the claims

against the City of Blytheville, which include the claims against Officer Driskill and Chief

Thompson in their official capacities.274 In particular, they assert that Ms. Anderson has failed to


272
      Santiago v. Blair, 707 F.3d 984, 991 (8th Cir. 2013).
273
      “[W]hen ‘speech’ and ‘nonspeech’ elements are combined in the same course of conduct, a sufficiently important
      governmental interest in regulating the nonspeech element can justify incidental limitations on First Amendment
      freedoms.” Stair, 944 F.3d at 709 (quoting United States v. O’Brien, 391 U.S. 367, 376 (1968)).
274
      Defs.’ Br. in Supp. of Defs.’ Mot. for Summ. J. (Doc. 26) 13–14. “Claims against individuals in their official


                                                              43
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 44 of 56




establish any underlying constitutional violation and, even if she has, Ms. Anderson has failed to

identify an official policy or custom that caused a constitutional violation. Defendants are correct

on both accounts.

            Section 1983 does not establish any substantive rights on its own.275 “Rather, it simply

serves as a vehicle for ‘vindicating federal rights elsewhere conferred by those parts of the United

States Constitution and federal statutes that it describes.’                          Accordingly, an underlying

constitutional or statutory violation is a predicate to liability under section 1983.”276 “[A]bsent a

constitutional violation by a [municipal] employee, there can be no § 1983 or Monell liability for

the [municipality].”277 As explained in great detail above, Officer Driskill did not violate the

Constitution under the First, Fourth, Fifth, Sixth, Eighth, or Fourteenth Amendments. Neither did

Chief Thompson.             Thus, the City of Blytheville is entitled to summary judgment on Ms.

Anderson’s Monell claim.

            Even if Ms. Anderson had established a constitutional violation, her claims against the City

would still fail because she failed to identify an official policy or custom that caused the violation.

Indeed, a municipality cannot be held vicariously liable for its employees’ unconstitutional

conduct.278 It can only be held liable when a municipal policy or custom is the “moving force”

behind a constitutional violation.279

                     Municipal policy may be found in written ordinances and
                     regulations, in certain affirmative decisions of individual

      capacities are equivalent to claims against the entity for which they work; they require proof that a policy or custom
      of the entity violated the plaintiff’s rights . . . .” Gorman v. Bartch, 152 F.3d 907, 914 (8th Cir. 1998) (quoting
      Hafer v. Melo, 502 U.S. 21, 24–27 (1991)).
275
      Henley v. Brown, 686 F.3d 634, 640 (8th Cir. 2012).
276
      Id. (internal citation omitted) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)).
277
      Kingsley v. Lawrence Cty., Mo., 964 F.3d 690, 703 (8th Cir. 2020) (quoting Whitney v. City of St. Louis, 887 F.3d
      857, 861 (8th Cir. 2018)).
278
      Wedemeier v. City of Ballwin, Mo., 931 F.2d 24, 26 (8th Cir. 1991).
279
      Id.



                                                             44
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 45 of 56




                     policymaking officials, or in certain omissions on the part of
                     policymaking officials that manifest deliberate indifference to the
                     rights of citizens. Outside of such formal decisionmaking channels,
                     a municipal custom may arise if a practice is so “persistent and
                     widespread” and “so permanent and well settled as to constitute a
                     ‘custom or usage’ with the force of law.”280

            At the time of the incident, it is undisputed that the City of Blytheville had a policy on the

use of force.281 Ms. Anderson argues that the City of Blytheville’s policy was unconstitutional

because it permitted its officers to use discretion in deciding “whether to take a mentally ill person

who is in a crisis to the county jail or to a hospital for treatment of their condition,” thereby

permitting officers to “override the judgment of medical professionals and to use any means

necessary to effectuate an arrest . . . .”282 Ms. Anderson has not cited any authority supporting her

contention that such a policy is unconstitutional. And the Eighth Circuit has made clear that it is

not unconstitutional.

            In Sok Kong, the city of Burnsville enacted a training and department policy that advised

that “taking no action or passively monitoring the situation may be the most reasonable response

to a mental health crisis.”283 But the policy also provided that “[n]othing in this policy shall be

construed to limit an officer’s authority to use reasonable force when interacting with a person in

a crisis.”284 The officers in Sok Kong exercised their discretion to use deadly force, rather than

taking no action or passively monitoring the situation.285 The Eighth Circuit reasoned that the

officers did not act contrary to the policy, given the provision affording them discretion.286 And


280
      Carter v. Morris, 164 F.3d 215, 218 (4th Cir. 1999) (cleaned up).
281
      Pl.’s Resp. to Defs.’ Statement of Material Facts (Doc. 44) ¶ 82.
282
      Pl.’s Br. in Supp. of Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 43) at 19.
283
      Sok Kong, 960 F.3d at 993.
284
      Id.
285
      Id. at 990.
286
      Id. at 993.



                                                             45
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 46 of 56




the Eighth Circuit further noted that, even had the discretionary provision not existed, acting

“contrary to training ‘does not itself negate qualified immunity . . . so long as a reasonable officer

could have believed that his conduct was justified.’”287 In other words, police officers may

exercise discretion in using reasonable force whether or not a policy allows for it. Like the policy

in Sok Kong, the City of Blytheville’s policy permitted its officers to use discretion in how best to

handle a criminal suspect suffering from a mental health crisis.

            The Court finds that the City of Blytheville’s use of force policy at the time of the incident

was not unconstitutional on its face because it did not require the City’s law enforcement officers

to act unconstitutionally. Because Ms. Anderson failed to identify an underlying constitutional

violation, and because she failed to identify an unconstitutional custom or policy, her claims

against the City of Blytheville fail as a matter of law. Defendants are therefore entitled to judgment

as a matter of law with respect to these claims.


V.          State Law Assault and Battery

            Ms. Anderson alleges that Officer Driskill committed the torts of assault and battery against

Mr. Warren.288 Under Arkansas law, “[b]attery is a wrongful or offensive physical contact with

another through the intentional contact by the tortfeasor and without consent of the victim . . . .”289

Assault is an “intentional attempt by a person, by force or violence, to do an injury to the person

of another, or as any attempt to commit a battery, or any threatening gesture showing in itself or

by words accompanying it an immediate intention, coupled with a present ability, to commit a

battery.”290


287
      Id. (quoting City of San Francisco v. Sheehan, 575 U.S. 600, 615 (2015)).
288
      Pl.’s Compl. (Doc. 2) ¶ 30.
289
      Costner v. Adams, 82 Ark. App. 148, 156, 121 S.W.3d 164, 170 (Ark. App. 2003).
290
      Id.



                                                           46
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 47 of 56




            Arkansas protects police officers from liability when effectuating an arrest. Indeed,

Arkansas Code Annotated section 5-2-610 states that “a law enforcement officer is justified in

using nondeadly physical force . . . upon another if the law enforcement officer reasonably believes

the use of nondeadly force is necessary to [e]ffect an arrest or prevent the escape from custody of

an arrested person unless the law enforcement officer knows that the arrest is unlawful.”291 A law

enforcement officer is further justified in using nondeadly force to “defend himself . . . or a third

person from what the law enforcement officer reasonably believes to be the use or imminent use

of physical force while effecting or attempting to effect an arrest or while preventing or attempting

to prevent an escape.”292

            As already explained in great detail above, Officer Driskill used a reasonable degree of

force in arresting Mr. Warren given Mr. Warren’s belligerent behavior. Because Officer Driskill’s

conduct was justified, his physical contact with Mr. Warren was not “wrongful” and thus not

battery. For the same reason, Officer Driskill cannot be said to have attempted to commit battery

sufficient to establish a claim of assault. Ms. Anderson does not cite any caselaw to the contrary.

Rather, she repeats her same assertions that Officer Driskill’s conduct was tortious and

unconstitutional because Mr. Warren had a mental illness. For all the reasons discussed above,

that argument fails. Officer Driskill is therefore entitled to judgment as a matter of law.293

                                 Federal Rule of Civil Procedure 56(d) Request

            There’s a final issue for the Court to address. Ms. Anderson appears to believe that the




291
      Ark. Code Ann. § 5-2-610(a)(1).
292
      Id. at § 5-2-610(a)(2).
293
      To the extent Officer Driskill was not justified in any of his conduct, for the reasons stated in the rest of this opinion,
      he is still entitled to qualified immunity under Arkansas law. Ms. Anderson does not dispute that Arkansas law is
      currently interpreted as including the qualified immunity doctrine. She says this understanding of Arkansas law is
      incorrect and she invites this Court to abolish the doctrine entirely. That’s not something a District Court can do.



                                                                47
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 48 of 56




Court should allow additional discovery before resolving the Motion for Summary Judgment. As

the Court explains below, she has not made a timely and proper 56(d) request. But even if she had

done so, she does not meet the standard set out by the Eighth Circuit for 56(d) relief.

            The Discovery deadline set by the Court’s Second Amended Final Scheduling Order

expired on June 19, 2020.294 Defendants’ filed the instant Motion for Summary Judgment on July

20, 2020, which was the last day allowable. Under the Scheduling Order and Local Rule 7.2(b),

Ms. Anderson had fourteen days to “file with the Clerk a concise statement in opposition to the

motion with supporting authorities.”295 Defendants could then file a reply within 7 days. The

Scheduling Order and the Local Rule make clear that “[n]o surresponse or surreply will be

permitted, absent express direction by the Court.”296

            On July 29, 2020, Ms. Anderson asked the Court to stay the case or extend the deadline for

responding to summary judgment because her counsel had late-stage terminal cancer.297 She asked

to extend the response deadline by at least 60 days, which she said “will allow her counsel time to

engage the assistance of someone to review the files and prepare [a] response[]” to the Motion for

Summary Judgment.298 Finding this a very reasonable request, the Court extended the deadline

for responding to summary judgment by 90 days, making the new deadline October 2, 2020.299

            On September 16, 2020, Ms. Anderson (now with new counsel) moved once again to

amend the schedule.300 She asked to “extend all outstanding deadlines set forth in the Second


294
      Second Am. Final Scheduling Order (Doc. 24) ¶ 2.
295
      Third Am. Final Scheduling Order (Doc. 41) ¶ 7.
296
      Id.
297
      Mot. for Stay (Doc. 31) ¶¶ 2, 5, 6.
298
      Id. ¶ 6.
299
      Text Order (Doc. 32). The 90-day extension fell on a Saturday, thus Plaintiff’s response was due the following
      Monday.
300
      Pl.’s Third Mot. to Amend the Scheduling Order (Doc. 37).



                                                         48
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 49 of 56




Amended Final Scheduling Order by one hundred and eighty days . . . .”301 Although the discovery

and pleading deadlines (having already passed) were not outstanding, the context of the motion

suggests that Ms. Anderson was asking for an extension of those deadlines in addition to the

deadline for her response to summary judgment.302 For reasons discussed in prior Orders by the

Court303 and discussed to some extent below, the Court denied the request to re-open discovery or

the time for amendment of the complaint.304 But the Court partially granted the request for

additional time to respond to the Summary Judgment Motion.305 The Court gave Ms. Anderson

an additional 45 days (approximately) to file a Response, making the deadline November 30, 2020.

            On November 30, 2020, Ms. Anderson filed a Response, a Brief in Support of her

Response, and a Statement of Facts.306 She did not file a Rule 56(d) motion or affidavit. After a

short extension of time, Defendants filed a Reply on December 14, 2020.307 Then, on February 2,

2021, Ms. Anderson filed a document titled “Supplemental Affidavit Under Rule 56(f) of the

Federal Rules of Civil Procedure.”308 Since subsection (f) is now “Judgment Independent of the

Motion,” I am going to assume Ms. Anderson meant her Affidavit to be a Rule 56(d) Affidavit. In

relevant part, the Affidavit stated that her prior counsel “never took the depositions that we need



301
      Id. ¶ 5.
302
      See id. (stating that the extension would “allow counsel for Plaintiff to familiarize themselves with the case,
      adequately investigate the claims, and amend the pleadings as necessary”) (emphasis added).
303
      See Text Order (Doc. 40); Order Denying Mot. to Amend (Doc. 70).
304
      Text Order (Doc. 40).
305
      Id.
306
      Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 42); Pl.’s Br. in Supp. of Pl.’s Resp. to Defs.’ Mot. for Summ. J.
      (Doc. 43); Pl’s Resp. to Defs.’ Statement of Material Facts (Doc. 44).
307
      Defs.’ Reply to Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 55).
308
      Affidavit re Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 66). In the meantime, the parties had filed dueling papers
      on Ms. Anderson’s Motion to Amend the Complaint, which the Court addressed in its Order Denying the Motion
      to Amend. Order Denying Mot. to Amend (Doc. 70); see also Pl.’s Mot. to Amend (Doc. 50); Defs.’ Resp. to Pl.’s
      Mot. to Amend (Doc. 52); Defs.’ Br. in Supp. of Defs.’ Resp. to Pl.’s Mot. to Amend (Doc. 53).



                                                             49
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 50 of 56




to respond fully to the defendants’ Motion for Summary Judgment . . . .”309 It also stated that “we

never received discovery of relevant documents and other materials from the defendants before

the discovery deadlines and [the deadlines] for amendment of pleadings . . . .”310

            There are several problems with Ms. Anderson’s Rule 56(d) affidavit. First, it is not clear

that a Rule 56(d) request is in order after the expiration of the discovery deadline in a Court’s

scheduling order. The Eighth Circuit has made clear on numerous occasions that “[t]he purpose

of this rule is ‘to prevent a party from being unfairly thrown out of court by a premature motion

for summary judgment.’”311 Rule 56(d) is essentially a protective mechanism to effectuate “[t]he

general rule . . . that summary judgment is appropriate ‘only after the nonmovant has had adequate

time for discovery.’”312

            Still, it is fair to say that the language of the Rule does not expressly limit itself to situations

where the discovery period is ongoing. So let’s assume that a Rule 56(d) request can, in theory,

be made even after the expiration of the discovery deadline. A second problem for Ms. Anderson

is that the Court’s Scheduling Order (as further amended) and the Local Rules (1) clearly required

all responses to summary judgment to be made by November 30, 2020, and (2) clearly prohibited

surrresponses. If Ms. Anderson wanted to raise a 56(d) issue, she was required to do so at the time

of her response to the Summary Judgment Motion—not more than 2 months later. The violation

of the Local Rules and the Court’s Scheduling Order are by themselves sufficient grounds to deny

the 56(d) request.

            Even if Ms. Anderson’s request was timely and proper, it fails to meet the Eighth Circuit’s



309
      Affidavit re Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 66) ¶ 10.
310
      Id.
311
      Jackson v Riebold, 815 F.3d 1114, 1121 (8th Cir. 2016).
312
      Id. (quoting Toben v. Bridgestone Retail Opers., LLC, 751 F.3d 888, 894 (8th Cir. 2014)).



                                                            50
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 51 of 56




standard for granting 56(d) relief. “[T]o obtain a Rule 56(d) continuance, the nonmovant ‘must

file an affidavit affirmatively demonstrating … how postponement of a ruling on the motion will

enable him, by discovery or other means, to rebut the movant’s showing of the absence of a

genuine issue of fact.’ A district court has ‘wide discretion’ in ruling on a Rule 56(d) motion.”313

Ms. Anderson’s Affidavit doesn’t say anything of the sort. Instead, it vaguely and generally asserts

that her prior lawyer didn’t take several depositions and get unidentified discovery that would

allow a “full[er]” response to the Summary Judgment motion.314

            It is likely that Ms. Anderson realized the substantive shortcomings of her Affidavit. On

the evening of April 7, 2021, the day the Court held a hearing on the Motion for Summary

Judgment, Ms. Anderson filed a document titled “Third Affidavit in Support of Plaintiff’s Partial

Response to Defendants’ Motion for Summary Judgment.”315 Although the title does not suggest

it is a Rule 56(d) Affidavit, the substance of the document does.316 And it states more specifically

than the First Affidavit what information Ms. Anderson believes additional discovery would

uncover. Upon request of the Defendants, the Court struck this document as untimely.317 This

document was even more out of time than the first 56(d) Affidavit. Ms. Anderson cannot simply

file documents responding to Summary Judgment whenever she wants and in a piecemeal fashion.

Doing so makes it impossible for the Defendants to fairly respond to arguments and for this Court

to resolve the outstanding issues in an orderly fashion. There was no good reason for the delay.

            Even if I were to consider the substance of the Affidavit, it still does not meet the Eighth



313
      Id. (internal citation omitted) (quoting Toben, 751 F.3d at 894).
314
      Affidavit re Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 66) ¶ 10.
315
      Third Affidavit in Supp. of Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 79).
316
      Id. ¶ 5.
317
      Text Order (Doc. 102).



                                                             51
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 52 of 56




Circuit’s substantive standard for Rule 56(d) relief. For example, consider Paragraphs 5A and

5B.318 These paragraphs contain the exact type of general and vague assertions that fail the test.

            In paragraph 5C, Ms. Anderson says that “[i]f additional discovery is allowed, I will be

able to take the deposition of Dr. John Thomas at St. Bernard’s Medical Center regarding his

statement that my son’s vegetative state was a result of being deprived of air. . . . This deposition

is necessary to authenticate medical records and to show that my son’s vegetative state was caused

by being choked and deprived of air by Defendant . . . Driskill and the other police officers who

assisted Driskill in the September 29, 2018 arrest of my son, and not from a ‘drug overdose.’”319

But authentication of the medical records that the parties have presented is unnecessary at this

stage—the Court has assumed for purposes of summary judgment that the medical records are

authentic. More importantly, the Court has assumed for purposes of summary judgment that

Plaintiff is correct in its position that a crushed trachea was the cause of death. In light of these

assumptions, the information Ms. Anderson describes is not the sort of information that is

necessary to rebut the movants’ showing of an absence of a genuine issue of material fact. Put

another way, even if Ms. Anderson secured the facts she seeks, it would not alter the outcome of

the pending Summary Judgment Motion.

            In paragraph 5D, Ms. Anderson says she “would like to take the deposition of Defendant .

. . Driskill to prove that he did not have the crisis intervention training and de-escalation training

that was required to respond to a call of a person having a mental health crisis, including a bad

reaction to drugs.”320 But a failure-to-train claim would only be viable if Officer Driskill had

committed a constitutional violation and did so because of the purported failure to train. Because


318
      Third Affidavit in Supp. of Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 79) ¶ 5.
319
      Id.
320
      Id.



                                                            52
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 53 of 56




the Court has concluded that Driskill did not commit a constitutional violation, there is no potential

for a viable failure-to-train claim regardless of what information might come out at a deposition.321

            In paragraph 5E, Ms. Anderson says she “would like to take the deposition of the custodian

of records of the Blytheville Police Department and the Blytheville Chief of Police regarding the

police department’s policies and procedures regarding mentally ill persons and persons having a

‘mental health crisis’ who are going to be placed under arrest.”322 What has already been written

about paragraph 5D—in both text and footnote—applies equally here. Moreover, this request

seems more like the proverbial fishing expedition than a narrow request calculated to be able to

rebut a movant’s showing of the absence of a genuine issue of material fact.

            In paragraph 5F, Ms. Anderson says she “would like to take the depositions of Officers

Santos Berumen, Nathan Krupin, and Doyne Driskill regarding the approximately 3-4 minutes of

body camera footage that is missing from the materials provided by the Defendants in their

disclosures to the Plaintiff.”323 She says that “[t]he whereabouts and actions of each officer is

critical to establishing that my son was being intentionally deprived of air and was unable to

breath[e] during that time.”324 There are at least three problems here. First, Ms. Anderson is

essentially going on a fishing expedition. She hopes a deposition would reveal something

nefarious about the whereabouts and conduct of Officer Driskill; but she has no evidence to suggest



321
      In any event, Rule 56(d) “is designed to minister to the vigilant, not to those who slumber on perceptible rights.”
      Beatty v. Synthes (USA), 101 Fed. App’x 645, 646 (8th Cir. 2004) (unpublished) (quoting Ayala-Gerena v. Bristol
      Myers-Squibb Co., 95 F.3d 86, 92 (1st Cir.1996)). From the very outset of this case (back in October of 2018),
      Ms. Anderson knew that Officer Driskill was the arresting officer and knew that that her son had mental illness
      issues. Very shortly after that, Ms. Anderson knew her son had been on illegal substances the night of the arrest.
      Ms. Anderson had approximately one year to depose Officer Driskill before anyone even suggested that her prior
      counsel’s illness got in the way of work. There were other depositions scheduled and conducted in that time. And
      Officer Driskill’s deposition was scheduled, but then cancelled by Plaintiff’s side.
322
      Third Affidavit in Supp. of Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 79) ¶ 5.
323
      Id.
324
      Id. As explained in note 321, Ms. Anderson had more than enough time to depose these persons already.



                                                            53
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 54 of 56




it would. Indeed, to the extent there is anything in the record on this point, it suggests that Officer

Driskill was away from the immediate area around Mr. Warren at this point. “Rule 56(d) does not

condone a fishing expedition where a plaintiff merely hopes to uncover some possible evidence of

unlawful conduct.”325 Second, Ms. Anderson has already had the opportunity to depose the

paramedic at the scene.326 She had (and used) the opportunity to ask about the whereabouts of

Officer Driskill and others during the time frame in question. And third, as discussed in footnote

321, Ms. Anderson had more than enough time to depose the persons she now asks to depose.

            In paragraph 5G, Ms. Anderson says she “would like to take the depositions of Officers

Santos Berumen, Nathan Krupin, and Doyne Driskill to discuss records that establish that the

officers knew about Rayshawn Warren’s mental disorder before” the night of the arrest. 327 In

addition to the other problems previously identified with the request to depose a bunch of persons

who could have been deposed earlier, Ms. Anderson does not require this information for purposes

of effectively challenging summary judgment. That is because the Court has concluded above that

summary judgment is appropriate even under the assumption that Officer Driskill knew of Mr.

Warren’s mental illness.328

            In paragraph 5H, Ms. Anderson says she “would like to take the deposition of Blytheville

city officials who were involved in the previous arrest and prosecution of Rayshawn Warren that




325
      Toben, 751 F.3d at 895 (quoting Duffy v. Wolle, 123 F.3d 1026, 1041 (8th Cir. 2014)).
326
      See Ex. 10 to Defs.’ Statement of Material Facts (Doc. 27-10); Ex. 6 to Pl.’s Amended Resp. to Defs.’ Mot. for
      Summ. J. (Doc. 51-5).
327
      Third Affidavit in Supp. of Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 79) ¶ 5.
328
      See supra pages 25, 26, and 28; note 203. To the extent the Court did not explicitly make reference to mental
      illness in every subsection above, the Court wishes to make clear that its conclusion in each subsection (analyzing
      each particular physical interaction) remains the same even assuming Officer Driskill knew about Mr. Warren’s
      mental illness. That factor is certainly part of the mix in analyzing each physical interaction, but it does not in the
      circumstances present in this case alter the reasonableness of any of the force used.



                                                              54
            Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 55 of 56




led to him being placed on misdemeanor probation in the City of Blytheville, Arkansas.”329 But

Ms. Anderson doesn’t say why. So, she cannot meet the 56(d) standard. If Ms. Anderson wants

to impute knowledge of Mr. Warren’s mental illness to Officer Driskill, that is not a good

justification for 56(d) relief in this case. As just discussed, the Court’s decision above concludes

that summary judgment is appropriate even under the assumption that Officer Driskill knew of Mr.

Warren’s mental illness.

           In the end, Ms. Anderson has no persuasive justification for seeking Rule 56(d) relief to

delay a ruling on summary judgment. While there is no question that her original attorney could

have served her better and more aggressively conducted discovery (in the time period before his

illness interfered with his work), Ms. Anderson cannot identify further information that she would

likely obtain from additional discovery which would allow her to overcome the Defendants’

Motion for Summary Judgment. She has the three bodycam videos; she has deposition testimony

from the paramedic at the scene; she has medical reports regarding the cause of death; she has

reports about Mr. Warren’s mental status. In short, this case is appropriate for summary judgment

resolution now. There’s no persuasive reason to wait longer.




329
      Third Affidavit in Supp. of Pl.’s Resp. to Defs.’ Mot. for Summ. J. (Doc. 79) ¶ 5.



                                                            55
       Case 3:18-cv-00231-LPR Document 104 Filed 07/26/21 Page 56 of 56




                                        Conclusion

       For all of the foregoing reasons, Defendants’ Motion for Summary Judgment is

GRANTED in its entirety. Judgment will be entered in Defendants’ favor.

       IT IS SO ORDERED this 26th day of July 2021.



                                                  ________________________________
                                                  LEE P. RUDOFSKY
                                                  UNITED STATES DISTRICT COURT




                                             56
